Title: Memorandum Books, 1769
From: Jefferson, Thomas
To: 


          1769.
          
            
              Jan.
              1.
              
              Recd. of J. May Summs. in Witt v. Biby and also in Bowyer v. Buchanan, but Qu. wherefore the latter having sent one before.
            
            
              
              12.
              
              Handcock v. Walker and Witt v. Biby. Delivd. Summ. to G. Thompson.
            
            
              
              Henry Rose (Amherst) v. Joseph Lifely. Friendly caveat for 148 acres Amherst. Employed by Rose.
            
            
              
              16.
              
              John McCue (Albemarle) v. Alexander Patten (Amherst) and David Kincaid (Augusta). Enter Caveat for 71 acres on a branch of Rockfish river near the Blue mountains adjoining the lands of William Simson and Michael Craft, Amherst. Surveied in 1746. Works never returned. Recd. of pl. 10/. Direct to sher. of Augustan & take no Summs. for Sher. of Amherst.
            
            
              
              17.
              
              William Speirs (Albemarle) v. John Langford junr. (Carolina). Enter caveat for 144 acres on one of the Ragged Mountains adjoining the lands of Benjamin and Micajah Wheeler, Albemarle. Surveied by J. Staples. Works never retd. Recd. 7/9.
            
            
              
              19.
              
              Charles Statham (Albemarle) v. John Lawson (Carolina) and David Lewis junr. (Albemarle). Enter caveat for 365 acres on Mechum’s river adjoining the lands of William Wallace and James Johnson Albemarle. Works never returned.
            
            
              
              23.
              
              Devire et ux. v. Daniel. Inclosed writ to sheriff of Orange by T. Walker.
            
            
              Jan.
              25.
              
              Wrote to J. May to enter Caveat in Rose v. Lifely—McCue v. Patten, Speirs v. Langford—I am to send money for Summs. by W. Beck.
            
            
              Feb.
              9.
              
              Freeman v. Cox. Recd. of Cox 50/. To engage G. W. in case it is brought.
            
            
              
              Christopher Hudson guardian &c. of Charles, Betsy &c. Hudson his younger Children (Amelia) v. Charles Hudson & al. (Albem.). The def. says Christopher Hudson intends to get some younger children into the benefit of a devise of slaves from Chas. Hudson their grandfather. He admits the three elder, we must oppose any others. G. W. and J. R. are employed. Apply to G. W. for will.
            
            
              
              Robert Davis (Albemarle) v. Nicholas Granger (Hanover). Enter petn. for 300. acres on Jacob’s run adjoining the lands of Isaac Davis and Mordecai Hord Albemarle. Recd. of pl. 40/.
            
            
            
              
              David Dolton (Albemarle) v. Wm. Lucas (Orange). Enter petn. for 400 acres on the north fork of the Rivanna adjoining the lands of Foster Webb and Richard and Joseph Pondexter Albemarle. Recd. of pl. 40/.
            
            
              
              10.
              
              Abram Smith (Amherst I believe) ads. William Devire (  ). To defend a petition. Def. to acquaint me with his defence. Send letters to Amherst Court house: wrote to def.
            
            
              
              12.
              
              Inclosed 20/ to J. May for summses. in Rose v. Lifely, McCue v. Patten and Speirs v. Langford.
            
            
              
              17.
              
              James Quarles (Albemarle) v. Roger Gregory (K. William). To bring ejectment. G. W. is employed. Apply to pl. for further instructions.
            
            
              
              20.
              
              Witt v. Biby. Biby will make no defence as he tells me himself. Gave me order to obtain order of council for Witt.
            
            
              
              21.
              
              Richard Woods (Albemarle) v. Edward Blackburn (Fairfax). Debt on a bond for 41£ 10/. Dam. 5£. If the writ is served I appear for pl.
            
            
              
              Micajah Chiles (Albemarle) v. Moses Thomas (Fairfax). Case dam. £100. If writ is served I appear for pl. by R. Woods’ instructions.
            
            
              March
              9.
              
              Gay v. Manly. Recd. of pl. 46/.
            
            
              
              Dolton v. Lucas. The patent issued in the name of  Pondexter about 32 or 33 years ago.
            
            
              
              John Strange (Albemarle) v. James Woodie (  ). Enter caveat for 400 acres on Ballenger’s creek Albemarle. Recd. 10/. Qu. if caveat has not been already entered by Philip Mcrae. If so charge nothing.
            
            
              
              Douglass v. Mousley. Recd. Summs.
            
            
              
              Richd. Bland and Wm. Fleming Dean’s exrs. (  ) v. Thos. & W. Fleming the exrs. of John Fleming (Cumberland). Appear for def. Writ retble. next April.
            
            
              
              Iid. v. Thomas Fleming (Cumberland). Appear for def. Writ retnble. to next April.
            
            
              
              Iid. v. Chas. Fleming. Qu. if I am to defend this.
            
            
              
              Chas. Lewis (Old Con.) v.    . If he should appeal I appear for him. It is with respect to a bridge over the Byrd.
            
            
              March
              10.
              
              Hughes v. Buckner. Qu. if I did not omit to issue Summs.? Qu. also if Bowler has not entered lately for the same land? Note Hughes sais the three years were not elapsed when I entered his petn., but they are now, so if Bowler has not petned., dismiss this and enter new. Charge only one fee.
            
            
              
              John Foese (Chesterfield) v. George Robinson (Chesterfield). Action TAB. Retnble. to April next. Appear for def. Robert Kennon evidence.
            
            
              
              Recd. Summs. with returns from Sheriffs in Witt v. Biby, and Carr v. Smith, and in Handcock v. Walker.
            
            
              
              Inclosed Summs. in Douglass v. Mousley to sher. of Amherst by J. Harvie.
            
            
              
              Thomas Napier (Albemarle) v. Charles Hulsey (Albemarle). Enter caveat for 150 acres on both sides of Racoon creek Albemarle. Daniel Smith is to send me the number of acres.
            
            
              
              Wm. Hughes (Louisa) v. Richd. Buckner (Caroline C.). This was a petn. I ought to have entered for 498½ acres Louisa on the waters of Goldmine creek. I fear I have totally omitted it. Hughes is to let me know the name of patentee and date of patent.
            
            
              
              Thos. Balld. Smith (Louisa) v. Noell and Levinston. See decree in a cause of Levinston v. Nowel. Levinston sold to bought of Noel. Inquire of G. W. If I think I can recover I am to try. Smith to pay me 5£ If I succeed, nothing If I do not. It seems there was a decree to sell. Smith purchased under that decree. Pendleton on behalf of Noel set aside the sale.
            
            
              
              12.
              
              John Strange (Albemarle) v. William Murril (Halifax). Enter caveat for 400 acres on Ballenger’s creek. Surveied 15 years ago. Works not retd.
            
            
              
              14.
              
              Douglas v. Mousley. Recd. 10/.
            
            
              Mar.
              16.
              
              John Biby (Albemarle) v. Thos. Denton (Hanover). Enter petn. for 200 acres adjoining the lands of Biby, Adams and Allegre Albemarle. Granted to Thos. Denton by patent bearing date (about 15 years ago).
            
            
              
              Id. v. Holcraft Norrell (either in Amelia or Chesterfeild). Petn. 200 acres on little Mechunck adjoining the lands of Robinson and Hagard, Albemarle. Patented by William Reynolds about 20 years ago.
            
            
              
              17.
              
              Hughes v. Buckner. Hughes writes me as follows, that the 498½ acres for which he petitions are part of a tract of  acres patd. by John Aylett Aug. 21. 1734 on the branches of Goldmine Louisa. Aylett devised to his daur.  who married Richard Buckner. Buckner has given it to his son John but there is no conveiance in County court and qu. if any in G. court. Look at petns. of Young and Harring and Daniel v. Curtis which are for other parcels of Aylett’s land, and perhaps will give some insight.
            
            
              
              20.
              
              Bowyer v. Buchanan. The pl. desires that a judgmt. may be obtained condnally., to wit, if the def. will answer damages in a certain demand which the pl. has agt. him, and will pay costs of the petn. then judgmt. to be void.
            
            
              March
              21.
              
              Tetter v. Paris and Henderson v. Paris. Recd. of Tetter £3–6. He tells me that the def. intends to prove that the tract for which Tetter petnd. and that for which Henderson petnd. are different because Tetter’s is for 275, and Henderson’s for 271 acres, but Paris never had but one tract there. Memm. enter paimt. 50/ in Henderson v. Paris and 16/ in Tetter v. Paris.
            
            
              
              Jones v. Lewis. I had wrote to pl. formerly that the identity of the two entries was not proved. He sais A. Lewis’s letter which he sent me proves this.
            
            
              
              Samson Matthews (Augusta) v. Patrick Reyley (Carolina). To appear in a caveat for 45 acres in the Nor. Mountain on the head branches of Teas’ creek Augusta. The Summs. taken out by the pl.
            
            
              
              William Hamilton (Augusta) v. William Mann (Augusta). Issue writ in TAB. Dam. 500£ for a most violent and unjustifiable assault on the pl. his father in law. The pl.’s son who emploied me will send me a written state.
            
            
              
              Mclure v. McGill. Wrote the def. the cause of action, and to be instructed in defence.
            
            
              
              John Welden (Caroline) v. John Graham (Augusta). Appear for def. in a suit brought agt. him for a slave. The pl. gave the slave to his daur. who married James Harris. Harris sold to def. The gift was before 1755 as he thinks. If writ not served I am not to charge.
            
            
              March
              21.
              
              Luney v. Meets. The pl. has misinformed me, for Lee conveied to A. Luney and Luney to Meets. Colo. Preston is to be in Wmsburgh. in May and is to inform me further.
            
            
              
              Henry Ewen and John Hardman (Augusta) v. Jesse Harrison (Augusta). Enquire if the works are returned: if they are not enter Caveat. If they are, enquired if patent has issued and of what date. Do nothing unless quite certain of recovering. Recd. of Ewen 8/3. Write to Ewen to care of Wm. Bowyer.
            
            
              
              Mills & al. v. Smith & al. Injn. Recd. of Mills £3.
            
            
            
              
              John Mills’s case (Augusta). The year after Bradock’s defeat (  ) he let David Stuart and Robert Mclanahan commissaries for the crown have 3 horses appraised to £13–15 by sworn appraisers for which he has Stuart’s receipt, with Stuart’s for which he has never received anything. He will give me one half to get the other.
            
            
              
              22.
              
              Smith v. Woods, and Smith v. McDowell. Delivd. writs to pl. Note forbid any al. cap. in the latter.
            
            
              March
              22.
              
              Mills v. Huston. Get the bond and copy of the costs and inclose to Mills.
            
            
              
              James Greenlee (Augusta) v. John Peteat (Carolina). Enter petn. for 40 acres on James river adjoining the lands of James Greenlee. Patd. by James Patten Nov. 3. 1750. Memm. Pateat may perhaps have conveied to Charle Sinclair (Caroline) so enter no Summs. till I hear from J. Madison junr. The pl. has erroneously entered this agt. J. Buchanan which I must dismiss.
            
            
              
              Grattan v. Waterson. Pd. pl. £4–7–6 and recd. 5/.
            
            
              
              Herbert v. Byrd, Farrell &c. Wrote to pl.
            
            
              
              Buchanan v. Rutherford. Wrote to W. Herbert to collect my fee.
            
            
              
              Buchanan v. Harger, and McCartey v. Buchanan. Wrote to Buchanan for instructions and proofs.
            
            
              
              Andrew Hamilton (Augusta) William Mann (Augusta). Bring an action of slander for these words ‘the def. is a thief and and I can prove him a thief.’ Recd. of pl. 30/. Dam. £200.
            
            
              
              William Hamilton (Augusta) v. the same def. for same words.  Graham undertakes for my fee. Recd. of Andr. Hamilton 30/. Dam. £200.
            
            
              March
              22.
              
              Recd. of Daniel Smith in Compton v. Clark 27/6.
            
            
              
              James Callison (Augusta) v. Thos. Bowyer (Augusta). To take out a writ of error, in this case. Callison had been Com. bail for Alexr. Galaspy ads. Dav. Stuart and Sam. Cowden merchts. & partners and a com. order and judgmt. confirmed agt. him for £12–9 with interest. Callison thus indebted to Stuart and S. Cowden is summoned by T. Bowyer as Garnishee in an attamt. wch. Bowyer brought v. Sam. and Walter Cowden for a debt due on another partnership distinct from the former, and the whole money is condemned in his hands. This is a hard case agt. Callison, because the Com. order and judgmt. confd. went agt. him by surprise, Stewart having promised (on receiving 8£ from Galaspy) that he would dismiss the suit which Callison expected was done or he would have delivered up his principal.
            
            
              March
              23.
              
              Wrote to Smith cause of action in Mclure v. Smith.
            
            
              
              Frame v. Warwick and id. v. Burnside. Wrote to pl.
            
            
              March
              23.
              
              James Greenlee (Augusta) v. John Buchanan and others. 14. petns. to be entered. Greenlee’s name is used, but J. Madison junr. and James McDowell are partners. These are lands descended from or devised by James Patten who left two daurs. Margaret and Mary. The former married to Buchanan, the latter to Thompson. See the memms. given me.
            
            
              
              James Greenlee for the same v. John Buchanan. Enter petn. for  acres on Reed creek at a place called Anchor and hope, or Mac’s meadows Augusta. Patd. by Buchanan since 1750. This is not in the memms. given me.
            
            
              
              Mcbride v. Oneal. Recd. from pl. 20/. with which I shall take out Summonses in two of his caveats. Wrote to him to prepare the rest. Qu. if I have entered the caveats?
            
            
              
              Devire v. Daniel. Wrote to Devire advising him to drop both these suits, if Daniel would pay costs in the Chancery suit, and enclosing summary of Daniel’s answer.
            
            
              
              Mcbride v. Hughes. These are hard cases, so let these be the last Summonses taken out, that they may be saved if any are.
            
            
              March
              24.
              
              Grattan v. Waterson. Send the bond acct. &c.
            
            
              
              Walden v. Graham. The writ is served and sp. bail given me.
            
            
              
              Andrew Johnston (Augusta) v. John Walmesley (Augusta). Enquire if works have been retd. for 300 acres adjoining the lands of Daniel Harrison near the Cook’s creek meeting house Augusta. If not retd. enter Caveat.
            
            
              
              Hamilton v. Mann. Slander. Insert these words also spoken by the pl. ‘that the defs. are mansworn’ which among these people signifies ‘perjured.’
            
            
              
              John Buchanan (Augusta) v. John and Alexr. Smiley (Augusta). A caveat for 150 acres on N. branch of James river Augusta. The caveat entered and Summs. taken out. J. Bowyer applied to me but refused being retained by Buchanan.
            
            
              
              26.
              
              Hayes et al. v. Hayes et al. Canc. Recd. Supa.
            
            
              
              25.
              
              McCartey v. Waterson. Recd. of D. Kidd 24/.
            
            
              
              29.
              
              Gay v. Manly. Delivd. Kelly’s bond to the commrs. which they inclosed to Sec.’s office.
            
            
              April
              1.
              
              Rex v. Mosias Jones. A motion to be made next court for sheriffs arrears for 1764. To defend it on behalf of Bennet Henderson (Albemarle).
            
            
              April
              2.
              
              McCue v. Patten, Speirs v. Langford, Rose v. Lifely. Recd. Summs.
            
            
              
              3.
              
              Speirs v. Langford. Inclosed Summs. to Harry Robinson for sheriff of Caroline by John Johnston.
            
            
              
              Donald v. Rootes. To give my opinion. See case.
            
            
              
              4.
              
              Tarlton Woodson (Goochland) v. James Pleasants et al. (Cumberland). A suit in Chancery. To appear for James Pleasants. The answer is filed. To examine the pleadings and write to client. Delay the suit as long as possible. Received of Jas. Pleasants £5.
            
            
              
              Pleasants v. May. The pl. tells me he suspects a caveat has been entered agt. part of one of the tracts by one Neighbor, so enquire.
            
            
              
              6.
              
              Strange v. Woodie. The pl. writes me that James Woodie is dead leaving James Woodie (Bedford) his eldest son and two daurs. Mary married to John Brooks (Amelia) and Elizabeth and that Brooks some years ago offered to sell the land.
            
            
              
              Cuningham v. Duke. The caveat for 300 and odd acres is to be dismd. The other and the petn. are to be maintained.
            
            
              April
              6.
              
              Hite v. Fairfax. Recd. by G. W. 10£.
            
            
              
              Stephen Bingham (  ) v. Samuel
                Bingham desired John G. Frazer to employ R. C. Nicholas, who not undertaking
                business Frazer directed Tazewell to employ me to oppose removal.
            
            
              
              8.
              
              John Carlyle et al. (Fairfax) v. the Revd. Townshend Dade (Fairfx.). A suit to deprive him of his parish for adultery. Emploied by W. Ramsay pl.
            
            
              
              10.
              
              John Fergeson (  ) v. John Clarke (Caroline) and Christopher Tompkins (  ). Appeal in Chanc. from Caroline. To be argued perhaps next October. Emploied for Clarke appellee.
            
            
              
              13.
              
              Allen v. Allen. Recd. of W. Gatewood for Eliz. Allen £4.
            
            
              
              14.
              
              Ewen v. Harrison. I find a patent issued to Jesse Harrison July 10. 1766. for 170 acres on the head waters of Linwell’s creek Augusta adjoining Daniel Harrison.
            
            
              
              Dalton v. Lucas. I find patt. issued to John Poindexter July 20. 1738. for 400 acres in Hanover on S. W. side of Poindexter’s or Piney mountain on both sides of Poindexter’s creek adjoining Webb’s land.
            
            
              April
              14.
              
              Biby v. Denton. I find patt. issued for 266 acres Goochland on N. side the Rivanna on the head of Martin’s branch granted to Thos. Denton Dec. 1. 1748.
            
            
              
              Biby v. Norrell. I find a patt. issued to William Reynolds Aug. 16. 1756. for 398 acres Albemarle on both sides Miller’s branch on S. side the Rivanna adjoining Henry Wood.
            
            
              April
              8.
              
              Napier v. Hulsey, Strange v. Murril, Johnston v. Walmesly, Strange v. Wooddie. Entered caveats at S. O.
            
            
              April
              14.
              
              Dalton v. Lucas and Biby v. Denton. Entered petns. in S. O. and took out Summs.
            
            
              
              Mcbride v. Oneal and others. I find I entered these five patents caveats in S. O. Octob. 17. 1768.
            
            
              
              Pleasants v. May. Searched Caveat book as far back as June 10. 1767. and find Caveat agt. May, except ours.
            
            
              
              Napier v. Hulsey, Strange v. Murril, Strange v. Woodie and Brooks, Johnston v. Wamesley, Mcbride v. Oneal (for 100 acres) and Mcbride v. Shaw. Entered Caveats in Council office and took out Summses. Note took out two Summses. in Strange v. Woodie, the defs. living in different counties.
            
            
              
              15.
              
              John Phelps (Halifax, or, Bedford) v. Joseph Cooke (Chesterfeild). Desired by George Robertson to appear for def. Wrote to Robertson for instructions and sp. bail if necessary.
            
            
              
              Foese v. Robertson. Wrote to def. for instructions and sp. bail if necessary.
            
            
              April
              15.
              
              Hayes v. Hayes. Canc. and Strange v. Woodie. Delivd. process to Chas. Lynch.
            
            
              
              Strange v. Murril. Inclosed Summ. by Chas. Lynch to sher. of Halifax with directions to return it by their burgesses.
            
            
              
              Lee v. Willis. Inclosed Al. Cap. to sher. of Hanover.
            
            
              
              Smith v. Woods. The pl. thinks his Al. Cap. dam. 30£. was too small but he took out cap. himself &c. I find that was for 30£ only tho he informed me 200£.
            
            
              
              Reply v. Patterson is to be agreed so not insist on appearance too soon. I am to hear further by Jo. Cabell at assembly.
            
            
              
              Napier v. Hulsey. Inclosed Summs. to pl. by Daniel Kidd of Augusta.
            
            
              
              Mcbride v. Oneal, id. v. Shaw, McCue v. Patten, Johnston v. Wamesly. Inclosed Summses. to Mich. Bowyer.
            
            
              
              Luney v. Meets, McMullin v. McDonald, Ragan v. Cane, Compton v. Clarke. Inclosed to Mich. Bowyer to amend returns by D. Kidd Staunton.
            
            
              
              Napier v. Hulsey, Strange v. Murril, Strange v. Woodie and Brooks, Johnston v. Wamesley, Mcbride v. Oneal, id. v. Shaw. Paid Walthoe 40/.
            
            
              April
              16.
              
              Greenlee v. Pateat, and v. Buchanan &c. Wrote to J. Madison junr. by Donaghe.
            
            
              
              17.
              
              James Harris (Chesterfield) v. Samuel Deane (perhaps dead, for he went to Sea as a Sailor and has not been heard of these 10. months years). A petn. for 224 acres of land Chesterfeild for non-paimt. of Q. rents. Employed by Richard Dean (Buckingham) brother to the def. and heir if he is dead. The quit-rents not paid since 1763, till April 13th 1769 when Richd. Dean pd. the arrears to Phil. Holcombe sher. of Prince Edward who promised to pay them to the Auditor, but this he expects was after the petn. entered. He gave me receipts. I told him he had no other chance but that of the pl.’s making some slip in the proceedings. Recd. £2.
            
            
              
              Strange v. Woodie and Brooks. Inclosed Summs. to Sher. of Amelia by Mr. Booker.
            
            
              
              Charles Harrison (Surry) ads. Ben. Harrison, (Charles City) and v. Harrison. These are several suits brought and to be brought. Confer with R. C. Nicholas. Emploied by Charles Harrison. See Sep. 12. 1768.
            
            
              
              Thomas Tunstall (Halifax) v. Robert Robinson Hunt (  ). A friendly Caveat. Emploied by G. W. who desired me to write to pl.
            
            
              April
              17.
              
              Adam Hunter mercht. (Spotsylv.) v. John Glassell (Spostsylv.). An Action on the Case. Dam. 4000£. Emploied by G. W. for def.
            
            
              
              James Hunter mercht. (Spotsylv.) v. the same. Case Dam. £4000. Emploied by G. W. for def. Writs retnble. this court.
            
            
              
              Biby v. Denton. Took out Summs. and inclosed to sher. of Hanover by Daniel Kidney.
            
            
              
              Dalton v. Lucas. Took out Summs. and put under cover to Sher. of Orange.
            
            
              
              Parker v. Newton & al. Recd. of pl. 51/6.
            
            
              
              18.
              
              White v. Wood. Wrote to White. Mem. I am to send Summs. for Wm. Green, Culpepper, or Val. Sevear Augusta as evidence.
            
            
              
              Crockwell v. Aldridge. Wrote to def.
            
            
              
              19.
              
              William Waterson (Augusta) v. Felix Gilbert (Augusta). Enter petn. for 230 acres Augusta on Cub run patd. by def. June 5. 1765. for cult. impr. and Q. rents.
            
            
              
              Id. v. John King (Augusta). For 200 acres on the South East side of Naked creek Augusta patd. by Wm. Waterson Aug. 15. 1764.
            
            
              
              Id. v. Thomas Lewis, Andrew Lewis (Augusta) and Thomas Bullett (Fauquier). For 300 acres granted to the defs. June 27. 1764. including the little Warm Spring a branch of Jackson’s river Augusta for want of Cultivation improvement & Q. rents.
            
            
              
              Id. v. William Robertson (Augusta). For 350 acres Augusta joining the lands the sd. Robertson lives on patd. by James Kerr March 5. 1762. for cultivn., imprs. and Q. rents.
            
            
              
              Id. v. eund. For 280 acres Augusta joining the Beverley manor granted to James Kerr May 23.1763. for cultivn., impr. & Q. rents.
            
            
              
              Entered the above petns. and directed Summonses to be made out.
            
            
              
              Id. v. Malcomb Allen (Augusta). Caveat for 310 acres on the West side of James river Augusta.
            
            
              
              Id. v. Joseph Cravens (Augusta). For 50 acres Augusta on West side of Cook’s creek.
            
            
              
              Id. v. John Cravens (Augusta). For 85 acres Augusta on the East fork of Cook’s creek.
            
            
              
              x
              Id. v. Benjamin Estill (Augusta). For 65 acres Augusta joining the lands of sd. Estill on Jas. river. Patt. issd. so dismiss.
            
            
              
              Id. v. Jas. Greenlee (Augusta). For 100 acres Augusta on the South side of Jas. river.
            
            
              
              Id. v. Jas. Neely (Augusta). For 200 acres Augusta on a branch of Back creek a branch of Jas. River.
            
            
              
              Id. v. eund. For 400 acres on the waters of Roanoke.
            
            
              
              x
              Id. v. Wm. Preston (Augusta). For 390 acres Augusta on Pot’s creek a branch of James river. Patt. issd. so dismiss.
            
            
              
              Id. v. eund. For 395 acres Augusta on same creek being first large bottom above Pott’s improvements.
            
            
              
              x
              Id. v. eund. For 360 acres on same creek called Walnut bottom. Patt. issd. so dismiss.
            
            
              
              x
              Id. v. eund. For 95 acres on same creek. Patt. issd. so dismiss.
            
            
              
              x
              Id. v. eund. For 200 acres on same creek. Patt. issd. April 6. 1769. so dismiss.
            
            
              
              Id. v. Francis Smith (Augusta). For 360 acres Augusta on Roanoke river.
            
            
              
              Id. v. Abraham Smith (Augusta). For 236 acres Augusta on a branch of Dry river between the lands of Davies & Henderson.
            
            
              
              Id. v. John Stevenson (Augusta). For 335 acres Augusta adjoining the lands of the said Stevenson and Huston.
            
            
              
              Entered the above caveats, but shall not take out Summonses till June.
            
            
              April
              20.
              
              Waterson v. Lewis and Bullet. Inclosed Summs. v. Bullet to Sher. of Fauquier by Colo. Harrison.
            
            
              
              Waterson v. Gilbert, v. King, v. Lewis, v. Robertson, v. eund. Took out Summses.
            
            
              
              21.
              
              Wallace v. Hix. Inclosed Summs. by Clem. Reade to pl. who lives in Charlotte.
            
            
              
              Cuningham v. Duke. Petn. Inclosed copy of order for certificate to pl. by Gray Briggs.
            
            
              
              24.
              
              Smith v. Woods. I find the original Cap. Dam. £200.
            
            
              
              Hughes’s Case. Recd. 20/. I am to state this case and lay it before B. Waller.
            
            
              
              25.
              
              Hughes’s v. Buckner. Entered petn. Took out Summs. and inclosed to pl. with instructions to fill up blk. in Mrs. Buckner’s name, and instruct me for same purpose
            
            
              
              Hughes case. Chamberlaine tells me he entered the caveat about 1754 v. Gray.
            
            
              April
              25.
              
              Sarah Burford (Louisa) v. William Philips (Louisa). Appeal. Note I am to take but half a fee for this & the two subsequent as the pl. has emploied others and is to give me his future business.
            
            
              
              Wm. Philips v. Benjamin Hubbard (  ). A petn. above referred to. G. W. emploied principally.
            
            
              
              Id. v.  Pynes (  ). A petn. above referred to. E. P. principal.
            
            
              May
              3.
              
              Anderson v. Dickins, Jackson v. Jackson, Paulin v. Lowry, Galaspy v. Montgomery, Pleasants v. Carner, Clarke v. Coffey. Took copies of Certificates.
            
            
              
              4.
              
              Hughes v. Johnson. Took out copy of Certif.
            
            
            
              
              The case of the admrs. of  Banks (  ) decd. and J. Robinson (  ). I am desired by J. Power to state it in order to be laid before the Gen. court for their opinion.
            
            
              
              Jackson v. Jackson, Galaspy v. Montgomery, Clarke v. Coffey. Inclosed copies of Certif. to pls.
            
            
              
              Hughes v. Johnson. Inclosed do. to Hughes.
            
            
              
              Paulin v. Lowry. Inclosed do. to Colo. Preston with instructions, and my accts. agt. them.
            
            
              
              Tunstall Banks (K. & Queen) and Thos. Rose (K. Wm.) admrs. of Wm. Banks v. John Robinson (Hanover) and E. P. I am to draw bill on this case. Answers will be put in immediately & the matter brought on next court.
            
            
              May
              5.
              
              John Holt (Sussex) v. H. U. St. George (Surry). An ejectm. just brought. Emploied by Wm. Clayton for pl. who is to see my fee pd. E. P. is principal and will further instruct me.
            
            
              
              Bowyer v. Buchanan. Dismd. by direction of Wm. Bowyer.
            
            
              
              Anderson v. Dickins. Delivd. copy of Certif. to pl. and recd. 52/6.
            
            
              
              Waterson v. Gilbert. Had Summs. served on Gilbert.
            
            
              
              6.
              
              Allason Posey (Halifax) v. George Boyd (Halx.). A caveat entered for 1150 acres Halifx. Emploied by Isaac Coles for def. The case this, Boyd obtained it by Caveat Petn. agt. several of the Estisses Octob. 28. 1768. April 29. 1769. Posey entered the Caveat. May 6. Isaac Coles tendered the fees &c. at Sec.’s off. which he recd. of Boyd about 1st. of April expecting to have come to Wmsburgh. immediately but was disappointed. Qu. also if order of council does not say works shall be retd. at subsequent G. court. At any rate let us get costs or I will charge no fee.
            
            
              
              William Cole (Charles City) v. Ferdinando Leigh (K. Wm.). Detinue for 5 slaves already brought. G. W. principal to whom I am to apply for instructions. Same nature as Cole v. Robinson. Emploied by T. Claiborne for def.
            
            
              
              John Archer (Chesterfeild) v. Allen Cocke, Mary Kennon (Chesterfeild) and John Martin (Chesterfeild). An ejectm. just brought for lands in Chesterfeild. I am emploied for Allen Cocke by John Tazewell. Mem. I must apply to him for instructions.
            
            
              
              Muter & co. v. Pasteur. This suit not having been removed, I returned to Jas. Ingram his £3.
            
            
              
              8.
              
              Hunters v. Glassel. Recd. £5.
            
            
              
              Eliz. Harvey (Gloster.) v. Benjamin Sowel (Gloster.). An appeal from Gloster. court. Employed by Mr. Carr for appellant.
            
            
              May
              9.
              
              Inclosed copy Cert. in Pleasants v. Carner to Jas. Pleasants.
            
            
              
              Greenlee v. Peteat. J. Madison informs me the land is not conveied to Sinclair, so enter the petn.
            
            
              
              Thos. Turpin junr. (Cumberland) v. Thos. Turpin senr. (Cumberl.). To enter petn. for 725 acres on the branches of Willis’s river Buckingham patd. by    Sep. 10. 1755. To keep it dependg. as long as possible, but Qu. if I am not to get Certif.
            
            
              
              10.
              
              Williams Coles exr. of John Coles (Hanover) and Walter, John & Isaac Coles resid. legatees of sd. John v. William Mouatt mercht. in London. To bring    .
            
            
              
              17.
              
              McMullin v. McDonald. Colo. Preston tells me it is agreed, so dismiss it.
            
            
              
              Alexander Reid junr. (Amherst) v. Lilly Bowen (Augusta). A Caveat already brought. Emploied by Colo. W. Cabell for pl.
            
            
              May
              19.
              
              Buchanan v. Smiley. Colo. Preston tells me this is agreed and that Buchanan is to have an order of council without opposition.
            
            
              
              Buchanan v. Harger, and McCartey v. Buchanan. Harger has obtained a patent since Buchanan’s caveat entered, however, he will make no defence. McCartey has mistaken the number of acres, having entered his caveat for 400 instead of 225 acres.
            
            
              
              21.
              
              Honble. W. Byrd v. admrs. of the late speaker. To bring an injn. to stay a judgmt. of the county court of Henrico confessed in 1769 for such sum as on settlement of acct. should appear due. The equity is that the speaker and Colo. Pet. Randolph were trustees and manager of pl.’s estate during his absence in 1756 in the service of his country, that Pet. Randolph was indebted 14, or 15000£, and the speaker advanced about that sum. It was pd. to P. Rand. to discharge debts of pl. The prayer is to make both liable. He supposed when he confessed judgmt. that this debt of Pet. Rand. would be allowed. Recd. of Colo. Byrd £5–18–9.
            
            
              May
              23.
              
              Michael Bowyer (Augusta) v. Thomas Moore. To enter caveat for 200 acres on the North side of Smith’s creek between Davison Philips and Rambo’s land if the works not retd. Surveied Feb. 4. 1763.
            
            
              
              24.
              
              Charles Lewis senr. (Goochland) v. the justices of Goochland. Wrote to pl.
            
            
              
              Phelps and Lyle, and Buchanan v. Rutherford. Wrote to clients, and in latter inclosed copy certif.
            
            
              
              26.
              
              William Waterson (Augusta) v. Thomas Armstrong (Augusta). For 140 acres joining the lands of the sd. Armstrong Augusta.
            
            
              
              Id. v. eund. For 140 acres on the North side of Jenning’s branch Augusta.
            
            
              
              v. Archibald Armstrong (Augusta). For 120 acres joining the lands of the sd. Archibd. on Jackson’s river Augusta.
            
            
              
              v. James Blair (  ). For 260 acres on a branch of Naked creek Augusta.
            
            
              
              v. Patrick Brown (Augusta). For 200 acres in the forks of James river on a branch of Cedar creek Augusta.
            
            
              
              v. Thomas Beats (Augusta). For 96 acres on Buffalo creek above Samuel Gibson’s Augusta.
            
            
              
              x
              v. Thomas Bullett (  ). For 370 acres in the falling spring valley Augusta.
            
            
              
              x
              v. eund. For 280 acres in the falling spring valley called the sinking spring Augusta.
            
            
              
              x
              v. eund. For 250 acres in a draft of the warm spring mountain on the S.E. side of the warm spring valley Augusta.
            
            
              
              x
              v. eund. For 20 acres in the sinking spring valley called the Sugar tree bottom Augusta.
            
            
              
              v. eund. For 300 acres on a branch of Jackson’s river called the warm spring valley Augusta.
            
            
              
              v. James Bean (Augusta). For 480 acres on the waters of Roanoke Augusta.
            
            
              
              v. Thomas Barns (Augusta). For 350 acres on Buffalo creek a branch of Roanoke Augusta.
            
            
              
              v. John Compton (Augusta). For 115 acres on the Three lick branch in Brock’s gap Augusta.
            
            
              
              v. Valentine Castle (Augusta). For 87 acres on the South fork of Richardson’s run Augusta.
            
            
            
              
              v. William Carvin (Augusta). For 143 acres on the waters of Carven’s creek a branch of Roanoke Augusta.
            
            
              
              v. John Davis (Augusta). For 77 acres on the west fork of the South branch of Patowmack at a place called Sugar tree bottom Augusta.
            
            
              
              v. Andrew Erwin (Augusta). For 96 acres on both sides of Mossy creek Augusta.
            
            
              
              v. Wallas Estill (Augusta). For 360 acres on Jackson’s river at Vanderpool’s gap Augusta.
            
            
              
              v. Jonas Friend (Augusta). For 200 acres at a place called the  level Augusta.
            
            
              
              v. John Francis (Augusta). For 400 acres on the west side of the long glade between the lands of the said Francis and John Archer Augusta.
            
            
              
              v. Dennis Gelly (Augusta). For 320 acres on the waters of Lee’s run a branch of Catawbo Augusta.
            
            
              
              v. Samuel Johnston (Augusta). For 117 acres on the head of Archer’s branch Augusta.
            
            
              
              v. Henry Knaw (Augusta). For 118 acres at a place called the Forest Augusta.
            
            
              
              v. John Mcmahon (Augusta). For 208 acres on a branch of the middle river joining the lands of Frame Augusta.
            
            
              
              v. James McAfee (Augusta). For 90 acres on the main branch of James river joining the lands of the sd. McAfee Augusta.
            
            
              
              v. John Mills (Augusta). For 345 acres on Davis run a branch of James river Augusta.
            
            
              
              v. eund. For 254 acres on Looney creek a branch of James river Augusta.
            
            
              
              v. Thomas Moore (Augusta). For 400 acres on the North side of the North river Shenandoe near the lands of the sd. Moore and Mich. Neece Augusta.
            
            
              
              v. John Nichol (Augusta). For 400 acres on a draft of Mossy creek at a place called the wetstone Augusta.
            
            
              
              v. James Neely (Augusta). For 445 acres on the waters of Roanoke Augusta.
            
            
              
              v. eund. For 400 acres on the waters of Roanoke joining the lands of Evans and Griffith Augusta.
            
            
              
              Id. v. Henry Panninger (Augusta). For 75 acres on the South branch of Patowmack Augusta.
            
            
              
              v. Charles Power (Augusta). For 97 acres on the South fork of Richardson’s lick run Augusta.
            
            
            
              
              v. Michael Peterson (Augusta). For 82 acres on the North fork of Patowmack at a place called Honey lick Augusta.
            
            
              
              v. George Smyth (Augusta). For 200 acres on the west side of the North branch of James river (Augusta).
            
            
              
              v. Matthias Schoolcraft (Augusta). For 130 acres on the South branch of Patowmack below Crab apple bottom Augusta.
            
            
              
              v. Martin Shoemaker (Augusta). For 150 acres on the North river of Shenandoe joining the lands of the sd. Shoemaker Augusta.
            
            
              
              v. Solomon Turpin (Augusta). For 192 acres on the dry fork of Smith’s creek Augusta.
            
            
              
              v. James Thompson (Augusta). For 225 acres on the head of the watery draft in the forks of James river joining the lands of John Collier Augusta.
            
            
              
              v. Thomas Took (Augusta). For 254 acres on the waters of Roanoke Augusta.
            
            
              
              v. Edjaniah Verdon (Augusta). For 134 acres on Irish sink draft Augusta.
            
            
              
              v. John Walker (Augusta). For 95 acres in the fork of James river Augusta.
            
            
              
              Entered the above caveats in S. O. but shall not enter them in the Council office nor take out Summonses till after the June court.
            
            
              
              Also entered same day (having omitted it by oversight) id. v. Thomas Bullett (  ) for 400 acres near the hotsprings Augusta.
            
            
              
              Bowyer v. Moore. (See May 23.) Entered in S. O. but not in C. O.
            
            
              
              Grenlee v. Pateat. Petn. entered and took out Summs.
            
            
              
              Turpin v. Turpin. Entered petn. but no Summs. as certif. may issue by consent.
            
            
              May
              26.
              
              Wm. Hamilton v. Mann. Issd. writ in TAB. dam. £500.
            
            
              
              Id. v. eund. Issd. writ in Case dam. £200.
            
            
              
              Andrew Hamilton v. eund. Issd. writ in Case dam. £200.
            
            
              
              Compton v. Clarke et ux., Calvard v. Thompson, Douglass v. Poag, Smith v. Patteson, Tetter v. Paris, McMullin v. McDonald, Greenlee v. Gray, Ragan v. Cane. Took out new Summonses.
            
            
              
              Cuyler v. Christian. Took out Ca. sa. for costs.
            
            
              
              Galloway v. Burnley. Took ca. sa.
            
            
              
              Moore v. Hogg. Took fi. fa. for costs.
            
            
            
              
              Harris v. Deane. Took out Commn. and inclosed to Deane with instructions to examine as to presumption of his brother’s death and his own occupation of the land.
            
            
              June
              1.
              
              Bowyer v. Moore. Entd. Caveat in C. O. and took out Summs.
            
            
              
              4.
              
              Waterson v. Patterson & Young. I find that the 2d. caveat at S. O. was never entered at C. O. and so never on docquet.
            
            
              
              6.
              
              Delivd. state of Hughes’s case to Mr. Waller.
            
            
              
              8.
              
              Adam Hoops (Pennsylva.) v. P. Harrison and Honble. Wm. Byrd (Chas. City). Action of debt I find on Rule docket. I shall appear for Byrd.
            
            
              
              Bland v. T. Fleming &c. Fleming would not let me appear without sp. bail. Foese v. Robinson. Do. Mills v. Hayes. Chanc. G. W. appears and sais he shall move next court to dissolve.
            
            
              
              12.
              
              Curd (  ) v. Alexr. McCaul (Henrico). An Appeal from Goochland. J. Blair emplois me by directions from def. for def. Appeal to last court at Common law.
            
            
              June
              12.
              
              Matthew Harrison (Augusta) v. John Benson (Augusta). Enter caveat for 200 acres or thereabouts joining the great plains on the North river of Shenandoe including the Bald hill Augusta. Recd. 58/3. Entd. in S. O. and C. O. Took Summs. & pd. Walthoe 5/9.
            
            
              
              Bowyer v. Moore. Pd. Walthoe 5/9.
            
            
              
              Lee v. Willis. Took Pl. cap.
            
            
              
              Smith v. Woods. Test. Cap.
            
            
              
              Hickman v. Harper. Pl. Sci. fa.
            
            
              
              13.
              
              Andrew Johnston (Augusta) v. John Madison junr. (Augusta). A petn. for 200 acres Augusta patd. by John Madison July 6. 1766. Directed by def. to enter this friendly petn. as soon as 3 years expired. Accordingly left note with Steptoe to enter it July 7.
            
            
              
              Benjamin Yardley (Augusta) v. Thomas Turk (Augusta). Enter petn. for 250 acres on the North west side of the South river of Shenandoah below Kenely’s land Augusta. Patd. by James Turk since 1760. For want of Cultivation, impr. & Qrents. Recd. 52/6.
            
            
              
              Lilly v. Riddle. Recd. 50/.
            
            
              
              Nathaniel Terry (Halifax) v. Walter Coles (Halifx.). A suit brought for what def. charged pl. with before committee of H. B. To appear for def.
            
            
              
              Posey v. Boyd. Is. Coles writes me it is agreed.
            
            
            
              June
              14.
              
              Crawford v. Byrd. Recd. 50/. Remit other fee.
            
            
              
              Yardley v. Turk. Took out Summs.
            
            
              
              Wooldridge v. Cox. Recd. by Fr. Watkins 20/.
            
            
              
              15.
              
              William Waterson (Augusta) v. Thomas Lewis (Augusta). Enter petn. for 1300 acres at the place call the valley on a small branch of back creek a branch of Jackson’s river Augusta. Patd. by Thos. Lewis Aug. 13. 1763. Entered in S. O. and took out Summs.
            
            
              
              Yardley v. Turk. Delivd. Summs. to pl.
            
            
              
              Beckham v. Philips. Wrote to E. P. that I had obtained ord. conc.
            
            
              
              George Jefferson (Pittsylva.) v. Richard Hanson (Dinwiddie). An action on the case on an acct. removed to the last April court by certiorari. Recd. copy of the acct. and am to draw decln.
            
            
              
              Arthur Hopkins (Mecklenburgh) v. John Cook (Pittsylva.). A caveat entered and Summs. already taken out for 222 acres on the branches of Turkey cock Pittsylvania. Emploied by George Jefferson who is to pay my fee.
            
            
              
              Cuyler v. Christian. Inclosed exn. to Cuyler and wrote to him in the case of Tucker’s creditors.
            
            
              June
              15.
              
              Wm. McCutcheon (Augusta) v. James McCutchin (Augusta). Caveat for 400 acres entered some time ago in S. O. but not in C. O. Pl. has pd. Walthoe’s fee.
            
            
              
              Id. v. eund. For 312 in same situation. The def. consents. Recd. 50/ and charge no more.
            
            
              
              Patteson v. Phelps. Recd. 43/6.
            
            
              
              Crawford v. Byrd. Wrote to pl.
            
            
              
              Gottee v. Stegar. Wrote to Jas. Lyle.
            
            
              
              Jacob Nicholas (Augusta) v. Christopher Francisco, Stoppel Francisco, John Lytuer and Esther ux., Matthias Baugh and Catherine ux. (Pennsylva.). Enter petn. for 300 acres on a branch of Cub run Augusta being part of a tract of 5000 acres patd. by Jacob Stover above 30 years ago. Entd. & took Summs.
            
            
              
              Moore v. Hogg. Delivd. Fi. Fa. to E. P. and promised if dismd. thro’ his inattention not to charge fee. If otherwise, he is to send it to me again.
            
            
              
              16.
              
              Lee v. Willis. Delivd. writ to Tompkins sher. of Hanover.
            
            
              
              18.
              
              Key v. Ryan, Matthews v. Ryan. Inclosed order of reference & declns. to Key by R. Harvie.
            
            
              June
              20.
              
              Robert Thompson (Augusta) v. Wm. Anderson and John Dailey (Augusta). Enter petn. for 100 or 150 acres or thereabouts on the South side of the North branch of James river patd. by Wm. Anderson about 1761. Augusta.
            
            
              
              Bowyer v. Moore. Delivd. Sums. to pl.
            
            
              
              John Wilson (Augusta) v. Wm. Lewis (Augusta). Enter a friendly petn. for about 270 acres patd. by def. Aug. 30. 1763 on the head springs of James and Patowmack rivers formerly called Vanderpool’s place, Augusta for want of improvements.
            
            
              
              David Wilson (Augusta) v. Hanah Hoss (Augusta). Enter caveat for 140 acres on a branch of the South fork of Patowmack between Swedeland hill and the mountains Augusta. Recd. 58/3.
            
            
              
              Waterson v. King, id. v. Lewis, id. v. Robertson, id. v. eund., Douglas v. Poage, Compton v. Clarke, Ragan v. Cane, Waterson v. Lewis, Harrison v. Benson. Delivd. Summs. to Alex. Mclanahan.
            
            
              
              Smith v. Patteson, Tetter v. Pearis, Greenlee v. Gray, Nicholas v. Francisco, Hamilton v. Mann and Greenlee v. Peteat. Delivd. process to Mich. Bowyer.
            
            
              
              Greenlee v. Peteat. Delivd. Summs. to John Bowyer.
            
            
              
              Smith v. Woods. Delivd. Test. cap. to pl.
            
            
              June
              21.
              
              Wilson v. Lewis. Recd. of def. 52/6.
            
            
              
              William Ward (Augusta) v. Thomas Paxton (Augusta). To move for writ of error to Augusta court in this case. Paxton attad. Ward’s effects and summd. James McDowel as garnishee. McDowell became sp. bail, and the action went on to judgmt. about 30/. The errors are that the attamt. bond had no return day, and 2dly. the penalty was not double the principal, viz. only equal to it.
            
            
              
              William Waterson (Augusta) v. James Anderson (Augusta). An action retnble. to next October court. Emploied by Mr. Madison for def.
            
            
              
              Nicholas v. Francisco. Recd. of pl. 52/6.
            
            
              
              22.
              
              Isaiah Shipman (Augusta) v. Thomas Langdon (S. Carolina). Enter caveat for 250 acres more or less on the branches of the North river of Shenandoah joining the lands of the sd. Shipman Augusta. Emploied by Colo. Abraham Smith for pl. No gov.’s fee pd.
            
            
              
              Johnston v. Madison. Recd. of def. 51/6.
            
            
              June
              22.
              
              Alexr. White (Frederic) v. Matthew Harrison (Augusta). Enter caveat for 1000 acres more or less joining the great plains and lying on the North river of Shenandoah Augusta. This entry includes the 400 acres in White v. Wood. Qu. also whether the works are retd.? Surveied in November 1768.
            
            
              
              Buchanan v. Smiley, v. Harger, and ads. McCartey. Wrote to Buchanan.
            
            
              
              Frame v. Warwick & v. Burnside. Wrote to pl. and sent state of my acct.
            
            
              
              Jackson v. Havre. Wrote to pl. with state of my acct.
            
            
              
              Shipman v. Langdon. Recd. of pl. 8/3.
            
            
              
              Luney v. Meets. Wrote to pl. for 5/9 for N. S.
            
            
              
              Mcbride v. Oneal, & v. Shaw. Wrote to pl. for 11/6 for New Summses.
            
            
              
              Bowyer v. Walker. Recd. of pl. 50/.
            
            
              
              Mcbride v. Oneal. Wrote to pl. that I had heard the def.’s name was Thomas, not John.
            
            
              
              James Devire (Augusta) v. James Buggs (Augusta). Enter petn. for 235 acres.
            
            
              June
              22.
              
              Ewen and Hardman v. Harrison. See Mar. 21. Enter caveat for lands as per works given me by Ewen at that time.
            
            
              
              Id. v. eund. See April 14. Enter petn. for the lands there mentioned after July 10. for want of improvements.
            
            
              
              Andrew Shanklin (Augusta) v. John Gordon (Augusta). Enter caveat for about 318 acres on a branch of Muddy creek a branch of the North river of Shenandoe joining the lands of Thomas Gordon, Thomas Shanklin, and Archibald Hopkins Augusta. Enquire first if works retd. Recd. 10/.
            
            
              
              Johnston v. Walmesly. The quantity should be 384 acres.
            
            
              
              Benjamin Harrison (Augusta) emplois me to enter a caveat Andrew Johnston v. Alexr. Millar (Augusta) for 95 acres on the waters of Cook’s creek joining the lands of Daniel Harrison, Wm. Bowyer, Daniel Love Augusta. This is on behalf of B. Harrison. Works not retd. Recd. 8/3 of Harrison.
            
            
              
                List of balances June 1. 1769   £   sh   d   Archer John (Augusta)5 08¼   Allegre William (Albemarle)110  Aldridge Robert (Frederick)710  Allen James (Augusta)1 4  Allen Elizabeth (Essex)5  Burger Manus. (Augusta)2183   Braxton Carter. (King Wm.)210    Baird John (Buckingham.)5  Bland Theodorick (Prince George)210  Brown Margaret. (Henrico.)2183   Buchanan John (Augusta)5 59   Bowyer Thomas (Augusta)210  Bowyer Michael. (Augusta)8 09   Ballow Thomas. (Amherst.)5  Bates Isaac. (Buckingham.)210  Biby John. (Albemarle)2126   Banks William’s admrs. (K. Queen & K. Wm.)5  Boyd George. (Halifax. Isaac Coles security)210  Beckham Henry (  ) 59   Clarke Samuel. (Culpepper.)2126   Christian Israel. (Augusta)715  Crawford Samuel (Augusta. Jno. Mills security)5 5  Cabell Joseph (Buckingham.)210  Cox, Edward. (Cumberland.)210  Coles Isaac. (Halifax.)5  Cary Archibald (Chesterfeild)210  Crawford John (Southampton)210  Campbell Archibald. (Norfolk.)210  Calvard William. (Louisa.)2126   Carr Thomas (Albemarle)2183   Cowden James (Augusta)210  Carlyle John (Fairfax) 10  Clarke John (Caroline)5  Cooke Joseph (Chesterfeild)210  Cocke Allen (Chesterfeild)5  Devire James (Augusta)715  Dinwiddie Robert (Colo. Corbin atty.)210  Dandridge Nathaniel West (Hanover)5  Dalton Samuel (  )5  Douglass Jonathan (Augusta)2126   Daniel, Vivian (  for Gibeon Jones)4  Douglass George (Amherst)2 83   Dalton David (Albemarle)126   Deane Samuel (Buckingham)10  Fry John (Albemarle)715  Ford John (Albemarle)212  Frame David (Augusta)5 23   Fleming John’s exrs. (Cumberland)210  Fleming Thomas (Cumberland)210  Gwinn Patrick (Augusta)210  id. for Gwinn Daniel, his infant son.210  Gwinn John (Augusta. Patr. Gwinn security)210  Galaspy Robert (Augusta)2100   Gay Samuel (Louisa)2109   Guthrie James (K. and Q.)210  Guthrie John (K. and Q.)5  Gottee Sarah (Henrico. Jas. Lyle security)210  Galloway John (Bedford)210  Gordon Archibald (Pittsylvania)210  Greenlee James (Augusta)5 26   Graham John (Augusta)210  Hayes Hugh (Augusta)210  Harrison Benjamin (Goochland)5  Hickman Edwin (Albemarle)2126   Hamilton Thomas (Augusta)210  Hayes William (Bedford. J. Mills secur.)7 26   Hogg Peter (Augusta)215  Herbert William (Augusta)1176   Harrison, Carter Henry (Cumberland)2126   Holt, John (Williamsburgh)210  Handcock John (Albemarle)1183   Hamilton Andrew (Augusta)1 26   Hughes William (Louisa)2126   Hamilton William (Augusta)5 5  Hughes John (Cumberland)110  Holt John (Sussex.) Wm. Clayton N. K. secur.)5  Harrison Charles (Surry)5  Johnston Andrew (Augusta)5109   Jackson John (Augusta)1 39   Johnson Philip (Charles city)3  Jackson John (Goochland)2 26   Johnson William Matthew (Louisa)2126   Jopling Thomas (Amherst)210  Jones Gabriel (Augusta) 4  Kidd John (K. and Queen)5  Key Henry (Amherst)2126   Lilly Thomas (York)210  Lewis John (Goochland)5  Lee Edward (Albemarle)2126   Luney Joseph (Augusta)210  Lifely Joseph (Amherst)2183   Leigh Ferdinando (King Wm.)210  Meriwether Francis (Amherst)210  McAndlis William (Augusta)2 43   Mills John (Augusta)4 5  McKain James (Augusta. J. Mills secur.)5 5  Mclanahan John (Augusta)1 5  Mclanahan Alexr. (Augusta)1 5  McMullin William (Augusta)210  Mead William (Bedford)213  McGill James (Augusta)210  Matthews James (Amherst)2126   McCue John (Albemarle)2 83   Matthews Sampson (Augusta)210  Mcbride Francis (Augusta)4166   Murphy Thomas Trueman (Buckingham) 59   Napier Thomas (Albemarle)2183   Patteson Charles (Buckingham)2 43   Price Leonard (Goochland)210  Pleasants James (Cumberland)5166   Phelps Thomas (Buckingham)110  Poag John (Augusta)5  Philips William (Louisa)315  Rutherford William (Augusta)210  Randolph Thos. Mann. (Goochland)1 5  Robinson Charles (  )2183   Reply Richard (  )210  Robertson George. (Chesterfeild)210  Reid Alexr. (Amherst.)210  Smith Francis (Augusta)5  Stockdon Thomas (Augusta)1176   Shelton John (Augusta)8 5  Sunderland Daniel (Frederick)1   Sloane John (Augusta)243   Strachan Peter (Henrico)5  Stephens Lewis (  )5  Speirs William (Albemarle)2106   Smith Abraham (Amherst)2100   Strange John (Albemarle)5123   Talford James (Augusta)1 7  id. for Talford Jeremiah (his son)210  id. for Talford Andrew (his son)210  Thorpe Francis (Bedford)210  Taliaferro Zachariah (Amherst)2183   Thompson John (Augusta)315  Turpin Thomas (Cumberland)5 26   Thompson John (Wmsburgh.)1 5  Tazewell John (Wmsburgh.)5  Thornton Francis (Spotsylvania)210  Tunstall Thomas (Halifax)210  Walker Thomas (Albemarle)10  Winston William (Albemarle)5 5  Watkins William (Cumberland)210  White Alexr. (Frederick)3 5  Wood Thomas (Prince Edward)210  Witt Abner (Albemarle)2 99   Waterson William (Augusta)142143   Wallace William (  ) 59   Young Robert (Augusta)110 
            
            
              June
              27.
              
              Hickman v. Harper. Delivd. Pl. Sci. fa. to Micajah Clarke.
            
            
              
              28.
              
              Witt v. Biby. Wrote to pl.
            
            
              
              Strange v. Murril & v. Woodie and Brooks. Wrote to pl. for money for N. S.
            
            
              
              White v. Wood and v. Harrison. Give pl. credit by Pritchard’s order on Doctr. Walker for £4–18–10.
            
            
              July
              1.
              
              John Lawrence (Amherst) v. James Johnson (Caroline). A petn. brought abt. 3 years ago by the Atty. Gen. I am emploied for pl. by Daniel Ross (Amherst) who has bought the pl.’s title and lives on it. If the Atty. Gen. should have already obtained judgmt. I charge nothing.
            
            
              
              2.
              
              Cuyler v. Christian. Recd. from pl. £2–10. Recd. also 13/6 for other costs to be pd. to def.
            
            
              
              5.
              
              Cuningham v. Duke. } Ford v. Millar.Cabell v. Lee et al.Mead v. Williamson et al.Pleasants v. John MayId. v. Joshua May.Gordon v. Broyls.Handcock v. Walker.Wrote to J. May for N. Summonses and inclosed £5–9–3.Carr v. Smith.Luney v. Meets.Douglass v. Mousley.Matthews v. Reyly.McCue v. Patton.Speirs v. Langford.Napier v. Hulsey.Strange v. Murril.Id. v. Woodie. 2. Summs.Johnston v. Walmesly.
            
            
            
              July
              5.
              
              Wilson v. Hoss. } Shipman v. Landgon.Wrote to J. May to enter caveats and send Summses. and inclosed £1–14–6.White v. Harrison.Ewen v. Harrison.Shanklin v. Gordon.Johnston v. Millar.Thompson v. Anderson.}Wrote to J. May to enter petns. The last not to be entered till July 11.Wilson v. Lewis.Ewen v. Harrison.
            
            
              
              Johnston v. Madison. Wrote to J. May to know if petn. entered.
            
            
              
              Jefferson v. Harrison. Sent decln.
            
            
              
              Devire v. Daniel. Do.
            
            
              
              Ballow v. Wright. Sent for copy record.
            
            
              
              12.
              
              Strange v. Woodie and Brooks. Recd. 30/.
            
            
              
              Abner Witt (Albemarle) v. Robert Bruce (Halifax). Enter petn. for between 200 and 400 acres on the branches of Mechunck joining the lands of Robert Adams Albemarle. Patd. by Rob. Bruce about 30 years ago. Enquire for the patent before we do any thing.
            
            
              
              15.
              
              Luney v. Meets. } Recd. from J. May N.S. and inclosed to Mich. Bowyer by Sam. Lewis.Matthews v. Reyly.Johnston v. Walmesly.Wilson v. Hoss.}Shipman v. Langdon.White v. Harrison.Recd. from J. May Summses. and inclosed by Sam. Lewis to Mich. Bowyer.Ewen v. Harrison. Cav.Id. v. eund. Pet.Shanklin v. Gordon.Johnston v. Millar.Thompson v. Anderson &c.
            
            
              July
              15.
              
              Strange v. Brooks. Recd. Summs. & put under cover to sheriff of Amelia.
            
            
              
              McCue v. Patten. Recd. Sum. & put under cover to sher. of Amherst.
            
            
              
              Douglass v. Mousley. Recd. Sum.
            
            
              
              Strange v. Wooddie. Recd. Sum. & put under cover to sher. of Bedford.
            
            
              
              Cabell v. Lee & Sloane. } Recd. Sum. & put under cover to sher. of Buckingham.Pleasants v. May.Id. v. eund.
            
            
            
              
              Mead v. Williamson. Recd. Sum. and put under cover to pl.
            
            
              
              Speirs v. Langford. Recd. Sum. and put under cover to sher. of Caroline.
            
            
              
              Strange v. Murril. Recd. Sum. and put under cover to sher. of Halifax.
            
            
              
              Lilly v. Riddle. Put commn. under cover to Rd. Randolph.
            
            
              
              Brown v. Tullah. Put Summs. under cover to sher. of Henrico.
            
            
              
              Calvard v. Thompson. Put summs. under cover to sher. of Louisa.
            
            
              
              Cuningham v. Duke. Recd. Sum. & put under cover to pl.
            
            
              
              Devire v. Daniel. Recd. writ and put under cover to sher. of Orange, as also ca. sa. in Galloway v. Burnley.
            
            
              
              Gordon v. Broyls. Recd. N. Sum. and put under cover to sher. of Pittsylvania.
            
            
              
              Roger Dixon (Spotsylvania) v. John Parks mercht. of Bristol in Gr. Br. An injn. on judgmt. obtained by Parks agt. Dixon in court of Hustings. Recd. letter from J. Tazewell employing me for Parks.
            
            
              
              Ford v. Millar, Handcock v. Walker, Carr v. Smith, Napier v. Hulsey. Recd. Sum.
            
            
              July
              19.
              
              Pattison (  ) v.  Sallee (  ). An appeal from Cumberland court where Sallee was pl. It is an action of trespass to bring the title of lands in question, on an agreed case. See the state of the case sent me by D. Carr who emploied me for appellee (Sallee).
            
            
              
              20.
              
              Wm. Waterson v. Α—Ω and co.’s cases Armstrong—. Recd. £19–10.
            
            
              
              Wm. Waterson qui tam &c. v. Thomas Lewis (Augusta). To bring a suit or suits for not having returned copies of the surveys by him made.
            
            
              
              Waterson v. Erwin. The def. is dead and Francis Erwin his heir, so erase the entry in S. O. and enter anew v. Francis. Also make the entry v. him in C. O.
            
            
              
              22.
              
              Witt v. Bruce. Wrote to J. May to enter & send Sum.
            
            
              
              Waterson qui tam v. Lewis. Wrote to J. May for writ in Debt 200 ℔ tobo.
            
            
              
              Crawford v. Archer. Wrote to J. May to reinstate.
            
            
              
              Waterson v. Allen, v. Jos. Cravens, v. John Cravens, v. Neely, v. eund., v. Preston, v. Fr. Smith, v. Abr. Smith, v. Stephenson. Inclosed J. May £2–11–9 for Summses.
            
            
            
              
              Id. v. T. Armstrong, v. eund., v. A. Armstrong, v. Blair, v. Brown, v. Beats, v. Bullett, v. Bean, v. Barns, v. Compton, v. Castle, v. Carvin, v. Davis, v. Erwin, v. Estill, v. Friend, v. Francis, v. Gelly, v. Johnston, v. Knaw, v. McMahon, v. McAfee, v. Mills, v. eund., v. Moore, v. Nichol, v. Neely, v. eund., v. Panninger, v. Power, v. Peterson, v. Smyth, v. Schoolcraft, v. Shoemaker, v. Turpin. Inclosed J. May £10–1–3 for Summses. by R. Anderson.
            
            
              
              Waterson v. Erwin. Wrote to J. May to alter.
            
            
              
              Wrote by Wilkerson.
            
            
              July
              23.
              
              Carr v. Smith, Ford v. Millar. Delvd. Summs. to J. Marks.
            
            
              
              29.
              
              Waterson v. Α—Ω and co.’s cases Armstrong—Young. Recd. of Hugh Donaghe 20£.
            
            
              
              x
              I am to send down the list last recd. and direct a very particular search to be made for the works and patents, and entries accordingly.
            
            
              
              x
              Send 20/ which H. Donaghe left with me to Auditor’s clerk to send him a list of all the lands in Augusta for which q. rents are 3 years behind, and to set down the particular years, by whom and when patd.
            
            
              
              Hugh Donaghe (Augusta) v. Nicholas Leeper (N. Carolina). Enter petn. for 230 acres Augusta on both sides Naked creek a branch of the North river of Shenandoe patd. by James Leeper as to part thereof April 26. 1742. as to the residue July 12. 1746. Direct search in Auditor’s office if q. rents behind and for what years. Note if it should be found that the q. rents have been paid I charge no fee. This is no part of the company’s business. J. May sais q. rents regularly pd. and patd. above 10 years ago.
            
            
              
              x
              John Madison and Hugh Donaghe (Augusta) v. Thomas Bright (Augusta). Enter petn. for 590 acres on both sides of the North branch of Goose creek being a part of a patent for  acres granted to James Patten April 10. 1751. Augusta. Mem. David Robinson has already petned. for it, but qu. if agt. Tobias Bright who is dead, or the present def. his son and heir. If agt. the latter do not enter it. If agt. the father enter it. Note this is no part of the company’s business.
            
            
              July
              29.
              x
              John Madison (Augusta) v. Edward MacGarry (Augusta). Enter caveat for 60 acres or thereabouts joining the lands of Joseph Cravens, Wm. Cravens and John Madison, Augusta. Recd. 5/.
            
            
            
              
              x
              Mem. enquire at Auditor’s off. if q. rents have been pd. for 200 acres on a branch of Cook’s creek patd. by Robert Cravens Feb. 10. 1748. If in arrears, for what years?
            
            
              
              x
              Johnston v. Patterson. Send for Sum. ad test. for John Madison.
            
            
              
              30.
              
              Sent Waterson v. Armstrong—Young list of 270. to John May, to search well, and enter in S. O.
            
            
              
              Sent H. Donaghe’s 20/ and instructions to J. May.
            
            
              
              Donaghe v. Leeper. } Wrote to J. May as per directions.Madison v. Bright.
            
            
              
              Madison v. MacGarry. Wrote to J. May for Summs. and inclosed 5/9.
            
            
              
              Wrote to enquire at Auditor’s office as to Rob. Craven’s land.
            
            
              Aug.
              2.
              
              John Wilkinson (Alb.) v. Joseph Fitzpatrick (Alb.). A caveat entd. but no Sum. taken out for 226 acres in the ragged mountains, Alb. Works not retd.
            
            
              
              Waterson qui tam v. Lewis. Recd. writ from J. May.
            
            
              
              Waterson v. Allen—Stephenson, Armstrong—Turpin. Recd. the Summses. wrote for July 22. except v. Neely for 400 acres on the waters of Roanoke. See April 19.
            
            
              
              Witt v. Bruce. J. May writes me he has searched from 1710 to 1747, and finds no patent to Bruce.
            
            
              Aug.
              10.
              x
              Charles Lambert (Alb.) v. Thomas Ballow and Anthony Murray &  ux. (Buckingham). Enter caveat for 630 acres on Reid creek near Nobusiness mountain joining the lands of Fr. Meriwether and Cobbs Bedford. Note Mrs. Murray is daur. to Ballow who first got order of council. Ballow gave it to Mrs. Murray and her sister. The sister is dead and T. Ballow heir to her moiety. Mrs. Murrary first married John Watkins. He died and she married Murray, so that in the interval between the death of Watkins & her 2d. marriage she was discoverte. Enquire if any caveat entered before. If there is not enter this nor charge. Recd. 5/9. J. May writes me a pat. issued for this July 1769. in the name of Murray and his wife, and retd. me the 5/9.
            
            
              
              Strange v. Woodie &c. Recd. 20/.
            
            
              
              x
              Peachy Ridgeway Gilmer (Augusta) v. the Franciscos (see Nicholas v. Francisco, same defs.). Enter petn. for 88 acres on the N. river of shenandoe bordering on the lands of Gab. Jones, John Craig and sd. Gilmer. It is part of same land as Nicholas v. Francisco. It is contained under an angle of 45° each leg 200 po. Recd. 52/6.
            
            
              Aug.
              10.
              
              Nathaniel Terry (Halx.) v. Samuel Jordan (Buckingham). An action on the Case retnble. to next Octob. Emploied by def.
            
            
              
              Douglass v. Mousley. Delivd. Summs. to pl.
            
            
              
              Handcock v. Walker. Delivd. Summs. to pl.
            
            
              
              Napier v. Hulsey. Delivd. Summs. to pl.
            
            
              
              x
              Fry v. Fry. Enter these petns. again and charge no new fees. Patd. by def.
            
            
              
              15.
              x
              James Ray et Mary ux. (Augusta) v. Joseph Weir et Margaret ux. (Augusta). Bring action of slander Dam. 200£ for saying of pl’.s wife (Mary Ray) that ‘she was a perjured mansworn liar’ words spoke 1st. day of this month. James Mcdowell security for fee.
            
            
              
              Luney v. Meets. Recd. 5/9.
            
            
              
              Waterson v. John Cravens, Jo. Cravens, v. Smyth, v. Stevenson, v. T. Armstrong 2., v. Blair, v. Compton, v. Castle, v. Davis, v. Erwin, v. Friend, v. Johnston, v. Knaw, v. McMahon, v. Moore, v. Nichol, v. Panninger, v. Power, v. Peterson, v. Schoolcraft, v. Shoemaker, v. Turpin, in all 23. Delivd. Summses. to Alex. Mclanahan.
            
            
              Aug.
              15.
              
              Waterson v. Bullett, v. Brown, v. Beats, v. Bean, v. Barns, v. Carvin, v. Francisco, v. Gelly, v. McAfee, v. Mills 2, v. Neely 3, v. Smyth, v. Smith, v. Preston, v. Allen, in all 18. Delivd. Summses. to John Bowyer.
            
            
              
              Waterson v. Estill, v. Arch. Armstrong. Delivd. Summses. to Mich. Bowyer.
            
            
              
              16.
              
              Mills v. Huston. Delivd. bond to Mills.
            
            
              
              x
              Thomas Madison (Augusta) v. Samuel Estis (Albemarle). Enter petn. See Memm.
            
            
              
              x
              Id. v. eund. Enter petn. See memm.
            
            
              
              Ewen v. Harrison. Recd. £5–2–6.
            
            
              
              Thompson v. Anderson. Recd. 17/3.
            
            
              
              Joseph Cloyd (Augusta) v. David Cloyd and James Cloyd (Augusta). A suit in Chanc. or an injunction to oblige the def. David father of the pl. to convey certain lands on a pretended promise. G. W. is emploied for def. The suit of two years standings. There have been some depons. taken by consent: the def. will not admit them, so a commn. must issue generally as usual. No answer yet put in. Recd. £3.
            
            
              
              Waterson v. McMahon. Dismiss this. Patt. retd.
            
            
            
              
              x
              William Waterson (Augusta) v. William Mclanahan (Augusta). Issue writ in TAB. dam. £500.
            
            
              Aug.
              17.
              x
              Waterson v. Neely. For 400 acres. Search if patd. J. May sais Neely has no pat. since 1756.
            
            
              
              x
              Waterson v. Bean. Search if the works retd. in the name of Andrew Lewis assee. of Bean, and whether retd. before our caveat. J. May sais not retd. by Lewis.
            
            
              
              x
              Andrew Johnston (Augusta. in trust for John Madison junr.) v. Benjamin Hawkins and Martha ux. and John Bowyer and Magdalene ux. (Aug.). Enter petns. for all the lands patd. by Benjamin Burden on Catawbo creek between these years 1730—50 Augusta. J. Madison says there are several patents. Note but one of these is to be [prosecuted?] Search first if q. rents pd.
            
            
              
              Andrew Hamilton v. W. Mann. Received £3.
            
            
              
              x
              John Patton (Augusta) v. James Boggs (Augusta). Enter petn. for 235 acres on both sides Jackson’s river between the lands of Jackson and Hambleton Augusta. Patd. by the def. July 10. 1766. Q. rents not pd. nor fully improved.
            
            
              
              x
              Id. v. Daniel Henderson junr. (Augusta). Enter petn. for 310 acres on Briery branch one of the waters of Shenandoah Augusta patd. by def. about 1761. for nonpaimt. of q. rents and want of cultivn. J. May writes me q. rents are pd.
            
            
              
              John Stuart’s case (Augusta), one of the securities of Ran. Lockhart v. Samson Matthews another security. Recd. 20/.
            
            
              Aug.
              17.
              
              McKain v. Patterson. Recd. 25/.
            
            
              
              Archibald Matthews (Augusta) v. Wm. Mclanahan (Augusta). If such a suit is brot. I am for def. It is TAB.
            
            
              
              x
              William Shannon and Andrew Johnston (Augusta) v. James Green, Robert Calwell and Benjamin Kinley (Augusta). Enter caveat for 300 acres or thereabouts on Jack Oneal’s run near Muddy creek Augusta. Surveied for Green, by him sold to Calwell, who sold to Kinley. The works never assigned. Green sent them by Ran. Lockhart who used the money and did not return them. Recd. 7/6.
            
            
              
              x
              Wm. Waterson v. Wm. Mclanahan (Augusta). Enter petn. for 104 acres on cedar creek a branch of James river patd. by Wm. Poage since 1760. Augusta. for want of q. rents and cultivn. J. May sais patd. by Jas. Patten Nov. 1750. and that W. Mclanahan has no land on the rent roll.
            
            
              
              Madison v. Bright. Dismiss this. and enter the same in Donaghe’s name alone
            
            
            
              
              Johnston v. Α—Ω. Recd. 11£–9.
            
            
              Aug.
              17.
              
              William Shannon and John Millar (Augusta) v. John Grattan (Augusta). Enter petn. for 600 acres on Brocks gap waters Augusta. Patd. by Benjamin Burden about
            
            
              Aug.
              17.
              
              William Shannon and John Millar (Augusta) v. Benjamin Kinley (Augusta). Enter caveat for 400 acres on the sinking spring Augusta. Works not retd.
            
            
              Aug.
              18.
              x
              Wm. Shannon and John Millar (Aug.) v. John Grattan (Aug.). Enter petn. for 600 acres on Brock gap waters or the waters of Linwell’s creek Augusta. Patd. by Benjamin Burden about 7 years ago, for want of q. rents and cultivn. Recd. of Shannon 8/9. J. May sais Burden has no pat. since 1750. so give credit for this 8/9 in Shannon v. Green.
            
            
              
              x
              Matthew Arbuckle (Aug.) v. Robert Brackenridge (Aug.). Enter petn. or caveat for 400 acres or thereabouts on James river about 7 or 8 miles above the mouth of Craig’s creek patd. by Rob. Brackenridge (if ever patd.) within 10 years. The def. recovered this by caveat agt. Andrew Gahegan. Recd. 2/6. J. May writes me this was patd. April 1769. and retd. me the 5/9 I had inclosed him.
            
            
              
              J. Madison asks my opinion in this case. A survey is made by one who is not sworn. The surveior signs it, and a patent issued thereon. The lands are improved and q. rents paid. Qu. if this pat. may be set aside? and how?
            
            
              Aug.
              18.
              
              Wm. Waterson v. Wm. Preston (Augusta). Bring a bill in chancery on this case. 4 caveats were entered as pr. mem. of April 19. Colo. Preston suspecting this borrows money of Colo. Syme and Fr. Smith his father in law, posts down to Wmsburgh. where he arrives May 18. He hires one of the boys to receive his works, and immediately to make out his patents which were antedated (perhaps). After this he comes to Waterson’s Atty. (myself) tells him he had entered Caveats for lands which he had patd. The atty. on seeing this scratches out the caveats. It seems there happened to be some blk. patents signed in the office. Colo. Preston confessed all this to William Crow, and dropped some hints to John Bowyer. Enquire into this and bring a bill in Canc. to rectify. Preston told all this to J. Mills.
            
            
              
              x
              J. Madison junr. desires to know if any body and who has entered a caveat for the Cherry tree bottom v. Buchanan. J. May sais there is a caveat of R. Brackenridge v. J. Buchanan for all lands on Jas. riv., Roanoke, New riv., Holston, entd. Sep. 30. 1768. Also id. v. heirs of exrs. of Jas. Patten for same lands entd. at same time.
            
            
              
              23.
              
              An omission here inserted post Sep. 2.
            
            
              
              Madison v. Bright. Recd. Summs. dated Aug. 8 from J. May.
            
            
              
              Donaghe v. Leeper. J. May writes me these 230 acres are part of Beverley Manor & not in arrears and he supposes I meant two tracts of 116, and 60 acres granted about same time but does not say if he has entered petn. for them.
            
            
              Aug.
              23.
              
              Madison v. Macgarry. J. May has omitted to send Summs. Note he sais Waterson opened my letter and took out the 5/9 inclosed.
            
            
              
              Rob. Cravens land (see July 23.) J. May writes me appears by Auditor’s books to be sold to Joseph Cravens and is in arrears for 1761, 1762, 1763, 1764.
            
            
              
              Waterson v. Armstrong—Young (270). J. May writes me he has searched carefully and entered, and sais he incloses me the list, but note he does not.
            
            
              
              J. May writes me that Waterson took Donaghe’s 20/ out of my letter which was inclosed for Auditor’s clk.
            
            
              
              Thomas Bowyer (Augusta) v. Alexander Love (Norfolk). Enter petn. for 373 acres on Roanoke river or Goose creek Augusta patd. by Jacob Reed but when qu. Note Joseph Reaburn has entered a petition for this as granted to Alexr. Ingram June 1. 1750. which J. Madison sais is wrong. Qu. if q. rents in arrear? J. May sais Reid has no pat. since 1740.
            
            
              
              Madison v. Mcgarry. Wrote to J. May for Summs. and inclosed 5/9.
            
            
              
              Donaghe v. Leeper. Wrote to J. May to enter petns. for the 116 and 60 acres and send Summs.
            
            
              
              Waterson v. Armstrong—Young. Wrote to J. May to let me know which were entered.
            
            
              
              Wrote to J. May for list of lands in arrear for H. Donaghe.
            
            
              
              Bowyer v. Love. Wrote to J. May to enter petn. and send Summs. to Norfolk.
            
            
              Aug.
              26.
              
              Philips v. Hubbard. Pl. informs me the lands were mged. before he petned. for them. Whereon I wrote him this would be fatal objection, but that perhaps he might be allowed to redeem, or perhaps they had not yet pd. the q. rents and so he might enter a new petn. agt. mgor. and mgee. I am to wait his instructions.
            
            
              
              29.
              
              Committed my opinion to writing in the cases of Henry Tucker (Norfolk). Charge 20/.
            
            
              
              30.
              
              Recd. of Henry Tucker 20/.
            
            
              Sep.
              2.
              
              Waterson v. Armstrong—Young. See July 30. J. May informs me that after a most diligent search and striking off all those where works were retd. or pats. issued he has entered the following  caveats, to wit. Note all the defs. and lands are in Augusta.
            
            
              
              William Waterson (Augusta) v. Archibald Armstrong. 125. on the head of Smith’s creek.
            
            
              
              v. James Arnold. 80. on James river.
            
            
              
              v. Malcomb Allen. 116. on Campbell’s creek. Wrong. Def. has no such tract.
            
            
              
              v. Michael Arboust. 130. on first right hand fork of Crab apple bottom waters. Dele for Drew.
            
            
              
              v. Jacob Aberman. 71. on the No. fork of So. branch Patowmack.
            
            
              
              x
              v. James Allison. 50 in the forks of James river. Has assigned to John McCorkle so dismiss.
            
            
              
              v. Andrew Bird. 150 on Smith’s creek.
            
            
              
              v. John Brown. 73. on the head branches of Linwell’s creek.
            
            
              
              v. James Boggs. 112. on Cedar creek a branch of Jackson’s river.
            
            
              
              v. Joseph Bennet. 70. on No. fork of So. branch of Patowmack.
            
            
              
              v. eund. 46. on No. fork of So. branch of Patowmack.
            
            
              
              v. Godfrey Bumgardner. 126. on Sugar gap run.
            
            
              
              v. Christian Bogert. 55. on So. branch of Patowm.
            
            
              
              v. Abraham Bird. 235. on Brock’s gap.
            
            
              
              v. Joseph Blaine. 80. on Cedar creek in forks of Jas. river.
            
            
              
              v. James Burnside. 75. on the Bull pasture river.
            
            
              
              v. Robert Brackenridge. 54. on Jas. river.
            
            
              
              v. Patrick Buchanan. 54. on Dunlap’s creek a branch of Jas. river.
            
            
              
              Id. v. James Beard. 96. on No. river of Shenando.
            
            
            
              
              v. John Craig. 304. on a draft on W. side of Cub run. (J. May says the works are retd. but he knows not if before or after he recd. my memm.)
            
            
              
              v. George Campbell. 96. on Elk creek a bra. of Jas. river.
            
            
              
              v. Paul Custard. 171. in Brock’s gap.
            
            
              
              v. Samuel Conner. 114 on Brock’s creek.
            
            
              
              v. Robert Carr, and Cornelius Ruddle. 178. on a draft of Linwell’s creek.
            
            
              
              v. Alexr. Crockett. 97. on Mill creek a bra. of the Calf pasture.
            
            
              
              v. George Campbell. 76 on Jas. river.
            
            
              
              v. Henry Croswell. 135. on the Dry branch of the Middle river.
            
            
              
              v. Israel Christian. 315. on Buffalo creek a bra. of Roanoke.
            
            
              
              v. eund. 132. on the waters of Welchman’s run.
            
            
              
              v. John Clifton. 98. on So. bra. of Patowm.
            
            
              
              v. James Cuningham. 40. on No. fork of So. bra. of Patowm.
            
            
              
              v. Robert Campbell. 200. acres joining the line of Beverley manor. Dele for Drew.
            
            
              
              v. Wm. Crow. 45. on the head bra. of Blackthorn waters of the So. bra. of Patowm.
            
            
              
              v. Wm. Crawford. 120. at Dry branch a bra. of the Middle river of Shenando.
            
            
              
              v. Thomas Carpenter. 50. on So. side of Jas. river.
            
            
              
              v. Alexr. Colier. 46. in the forks of Jas. river.
            
            
              
              v. Moses Colier. 50. in the forks of Jas. riv.
            
            
              
              v. Joshua Coats. 75. on Irish creek.
            
            
              
              v. Robert Campbell. 140. on the head of Mary creek.
            
            
              
              v. Paul Custard. 171. on Brock’s gap.
            
            
              
              v. Robert Campbell. 150. joing. the lands of sd. Robert.
            
            
              
              v. Lewis Circle. 104. at a place called the forest.
            
            
              
              v. Robert Campbell. 140. on the head of Mary’s creek.
            
            
              
              v. James Clency. 65. on a bra. of Jas. river. Assd. to George Clency so dismiss.
            
            
              
              v. William Craig. 65. on a draft of the Cow pasture.
            
            
              
              v. Joseph Carpenter. 50. on Jas. river.
            
            
              
              v. Solomon Carpenter. 50. on Pott’s creek.
            
            
              
              v. George Docherty. 70. in the forks of Jas. riv.
            
            
              
              v. Michael Docherty. 75. in the forks of Jas. riv.
            
            
              
              v. Joseph Dennis. 200. in the forks of Jas. riv.
            
            
              
              v. Joseph Davis. 85. in the forks of Jas. riv.
            
            
            
              
              v. John Davidson. 225. on a bra. of the Dry riv. Dele for Drew.
            
            
              
              v. John Dean. 50. joing. his own lands on Jackson’s riv.
            
            
              
              v. Nathaniel Evans. 75. in the forks of Jas. riv.
            
            
              
              v. Henry Ewen. 48. between Cook’s and Linwell’s creek branches not survd. by sworn surveior, but by Patr. Cuningham. Jas. Poage evidence.
            
            
              
              v. Samuel Farguson. 150. on the head of Renick’s branch.
            
            
              
              v. Daniel Goodwin (Bedford). 170. on the head of Possum creek.
            
            
              
              v. Wm. Gwynn. 185. on a draft of the Bull pasture.
            
            
              
              v. eund. 320. on some branches of the Bull pasture.
            
            
              
              Id. v. Thos. Gregg. 140. on a Dry branch of Linwell’s creek.
            
            
              
              v. Conrod Good. 44. on the head of So. fork of the So. branch.
            
            
              
              v. Alexr. Gillespy. 96. on Back creek a branch of Jas. riv.
            
            
              
              v. John Grattan. 146. on the So. side of Brock’s gap.
            
            
              
              v. Wm. Gregg, and Robt. Hill. 71. on a bra. of Cook’s creek.
            
            
              
              v. John Hanna. 98. on Buffalo creek in the forks of Jas. river.
            
            
              
              v. eund. 120. on Buffalo creek in the forks of Jas. river.
            
            
              
              v. Uriah Humble. 134. in Brock’s gap.
            
            
              
              v. Martin Humble. 89. in Brock’s gap at the mouth of Dry run.
            
            
              
              v. Charles Hays. 114. on the Bull pasture mountain.
            
            
              
              v. Jeremiah Harrison. 176. on the dry fork of Smith’s creek.
            
            
              
              v. John Hamilton. 125. on Jackson’s riv.
            
            
              
              v. Jost Hinkle. 67. on a bra. of No. fork of So. bra. of Patowmack.
            
            
              
              v. Jacob Harper. 40. on a bra. of the So. bra. of Patowm. called Buffalo run.
            
            
              
              v. Daniel Harrison, Joseph Skidmore, & Jacob Borah. 100. on the No. fork, of So. bra. of Patowm. joing. the lands of Michl. Aberman.
            
            
              
              v. Jonas Henderson. 100. on waters of the little Calfpasture.
            
            
              
              v. Andrew Hays. 90. on the No. bra. of Jas. riv.
            
            
              
              v. John Harrison. 90. on a bra. of Linwell’s creek.
            
            
              
              x
              v. Wm. Higgons. 72. on the War branch. Not surveied by sworn surveior but by Patr. Cuningham. Witness Jno. Poage.
            
            
            
              
              v. John Jackson. 215 on Cedar run. Dele for Drew.
            
            
              
              v. John Jordon. 137. on a bra. of the Bull pasture riv.
            
            
              
              v. eund. 90. on a little mountain between the So. bra. waters & the head of the Bull pasture.
            
            
              
              v. Anthony Johnson. 72. on the head bra. of Cowpasture a bra. of Jas. riv.
            
            
              
              v. Wm. Jordan. 90. on the head branches of the Cowpasture.
            
            
              
              v. John Jones. 75. on the So. side of Jas. riv.
            
            
              
              v. Benjamin Kinley. 354. on a bra. of Linwell’s creek.
            
            
              
              v. Martin Kyzer. 65. on Jas. riv.
            
            
              
              v. Benjamin Kimsey. 130. on Martin’s draft.
            
            
              
              v. eund. 94. on Walker’s creek.
            
            
              
              v. Martin Kyzer. 46. on the No. side of Jas. riv.
            
            
              
              v. Wm. Lewis. 154. on Dunlap’s creek a bra. of Jas. Dele for Drew.
            
            
              
              v. James Logan. 80. in the forks of Jas. riv. (J. May sais he had a pat. for 180. in July 1765.)
            
            
              
              v. Chas. Lewis. 125. at a place called the Red holes.
            
            
              
              v. Samuel Lawrence. 50. on Jas. river.
            
            
              
              v. Wm. Lawrence. 65. on the So. side of Jas. riv. called the Bowling green.
            
            
              
              v. Andrew Lewis. 200. on the Warm spring bra. a bra. of Jackson’s riv. (J. May sais there is cert. for 200. on a bra. of Jackson’s riv. retd. July last.) Dism. this the works retd.
            
            
              
              v. Jeremiah Leely. 200. in the Falling spring valley.
            
            
              
              v. Henry Lanciscus. 45. on So. bra. of Poatowmack.
            
            
              
              Id. v. Barnet Lynch. 98. on a bra. of Crab apple waters of the So. bra. of Patowm. J. May sais there is pat. for 88. about 1768.
            
            
              
              v. Christopher Law. 98. on the head bra. of the Cowpasture, a bra. of Jas. riv.
            
            
              
              v. Jas. Logan. 50. in a draft of the No. mountain in the forks of Jas. riv.
            
            
              
              v. eund. 48. on the head springs of Collier’s creek a bra. of Buffalo creek.
            
            
              
              v. Matthias Lecher. 147. on Linwell’s creek.
            
            
              
              v. eund. 200. on the So. side of the No. fork of Shenando.
            
            
              
              v. Henry Larkin. 50. on the No. branch of Jas. riv.
            
            
              
              v. Francis Monsey. 145. on a bra. of Linwell’s creek called McCoy’s draft.
            
            
            
              
              v. John Millar. 90. on Crab run, a bra. of the Bull pasture.
            
            
              
              v. John Mackenzie. 90. acres in the forks of Jas. riv.
            
            
              
              v. Samuel McCrahan. 85. in the forks of Jas. riv.
            
            
              
              v. Arthur Mclure. 43. in the forks of Jas. riv.
            
            
              
              v. Samuel Moore. 80. in the forks of Jas. riv. (J. May sais Wm. Moore has had a pat. for the same quantity.)
            
            
              
              v. Patrick MacCallom. 98. in the forks of Jas. riv.
            
            
              
              v. Samuel Macfeeters. 180. on Wetstone draft a bra. of Mossy creek. Not survd. by sworn surveior, but by Patr. Cuningham. Witness Jno. Poage.
            
            
              
              v. Wm. Maclellan. 96. on a head bra. of the Bull past. (J. May sais a caveat is entered Apr. 1769. for 100 acres by E. Waller.)
            
            
              
              v. Patrick McConnel. 80. in the forks of Jas. riv.
            
            
              
              v. Peter Millar. 118. between the lands of Jas. Laird & the Peaked mountain.
            
            
              
              v. Matthew Mullen. 140. in the forks of Jas. riv.
            
            
              
              v. Wm. McNeice. 159. on the head of the W. bra. of Cook’s creek. (J. May sais works are retd. but knows not if before or since recd. my memm.)
            
            
              
              v. Daniel Macnare. 96. on the middle riv. of Shenando.
            
            
              
              v. John Mitchell. 60. in the forks of Jas. riv.
            
            
              
              v. Jas. Miller. 75. on Carlile’s run, a bra. of the Bull past. riv.
            
            
              
              v. James Mitchell. 95. on Walker’s creek.
            
            
              
              v. Wm. McCutcheon. 150. joining his former survey.
            
            
              
              x
              v. Neil Mcleister. 300. on a bra. of Jas. riv. Assd. to John Reynolds so dismiss.
            
            
              
              v. Barnabas Mathews. 98. on a small bra. of the Bull past.
            
            
              
              v. Christian Godfrey Milleron. 60. on the No. bra. of Jas. riv.
            
            
              
              v. John McCoy. 86. on Mosey creek.
            
            
              
              v. Paulser Neigley. 68. on a bra. of Crab apple.
            
            
              
              v. John Neeley. 60. on a draft between two spurs of the House mountain in the forks of Jas. riv.
            
            
              
              v. Jas. Neeley. 116. on Campbell’s creek a bra. of Roanoke.
            
            
              
              v. Maurice Ofrial. 560. on the branches of the Middle riv.
            
            
              
              v. John Poage. 85. in the forks of Jas. riv.
            
            
              
              v. John Paxton. 60. in the forks of Jas. riv. Dele for Drew.
            
            
              
              v. Jacob Pickle. 70. on the So. fork of the So. bra. at the mouth of the Brushy fork.
            
            
            
              
              Id. v. Jacob Peters. 60. on So. fork of Patowm.
            
            
              
              v. John Patrick. 235. acres on So. side of So. bra. of Shenando. Dele for Drew.
            
            
              
              v. Wm. Ralston. 75. on Mossy creek. Not surveied by sworn surveior but by Patr. Cuningham. Witness Jno. Poage.
            
            
              
              v. Christian Rhoades. 80. on Jas. riv.
            
            
              
              v. Adam Reador. 120. on the Timber ridge.
            
            
              
              v. Joseph Richardson. 60. on the So. side of Jas. riv. opposite the lands of Israel Christian.
            
            
              
              v. Joseph Richeson. 65. on a draft of the Cowpast.
            
            
              
              v. Mathias Rhoades. 164. at a place called the Forest.
            
            
              
              v. William Ramsey. 85. joing. the lands of the sd. Ramsey.
            
            
              
              v. Wm. Reaugh. 68. on Mill creek a bra. of the Calfpast.
            
            
              
              v. John Ramsay. 97 on a bra. of the So. riv. of Shenando. Dele for Drew.
            
            
              
              v. Archibald Reaugh. 98. on some spurs of the No. Mountain.
            
            
              
              v. Robert Read. 98. on Middle riv. of Shenando. Dele for Drew.
            
            
              
              v. David Robinson. 55. on the No. riv. of Shenando.
            
            
              
              v. John Summers. 85. in the forks of Jas. riv.
            
            
              
              v. George Skillern. 95. on a bra. of Jackson’s riv.
            
            
              
              v. Wm. Shannon & John Lowry. 77. on a bra. of the No. riv. of Shenando.
            
            
              
              v. Wm. Shannon. 94. on the head of a branch of Cook’s creek.
            
            
              
              v. Francis Smith. 154. acres on Dill’s creek a bra. of Roanoke.
            
            
              
              v. Henry Stone. 54. on a bra. of Blackthorn.
            
            
              
              v. Joseph Skidmore. 91. on a bent of the So. bra.
            
            
              
              v. John Schoolcraft. 53. on the streight fork of So. bra. of Patowm.
            
            
              
              v. Joseph Skidmore, Daniel Harrison & Thomas Skidmore. 60. at a place called the little Walnut bottom, on No. fork of So. bra. of Patowm.
            
            
              
              v. Andrew Smothers. 75. on So. side of Buffalo creek in forks of Jas. riv.
            
            
              
              v. James Simpson & Wm. McMurry. 160. on the South mountain.
            
            
              
              v. John Stephenson. 99. between Dry river & Beaver creek. Not survd. by sworn surveior but by Patr. Cuningham. Witness Jno. Poage.
            
            
            
              
              v. John Seewright. 133. on some branch of Naked creek.
            
            
              
              v. James Sympson. 70.
            
            
              
              v. John Smith. 98. on a small bra. of Jas. riv.
            
            
              
              v. John Seewright. 188. on some branches of Naked creek.
            
            
              
              v. Robert Scott. 70. on Stoney lick run.
            
            
              
              v. John Stephenson. 700. on Stephenson’s or Mill creek.
            
            
              
              v. David Trimble. 140. on the Plumb draft. Dele for Drew.
            
            
              
              v. Evan Thomas. 97. on a bra. of Linwell’s creek.
            
            
              
              v. Wm. Thompson. 93. on Pad’s creek a bra. of the Cowpast.
            
            
              
              v. James Trimble. 145. on Back creek a bra. of Jas. riv.
            
            
              
              v. Matthew Thompson. 65. on the head branches of Stony lick run. Dele for Drew.
            
            
              
              v. eund. 70. on a draft of Stony lick run. Dele for Drew.
            
            
              
              v. George Teeter. 120. on the No. fork of So. bra. of Patowm.
            
            
              
              v. Paul Teeter. 53. on No. fork of So. bra. of Patowm.
            
            
              
              Id. v. George Taylor. 90. on a small bra. of Irish creek.
            
            
              
              v. John Tate. 400. on the branches of Pine run.
            
            
              
              v. John Thompson & Israel Christian. 190. on the waters of Roanoke.
            
            
              
              v. Peter Vanemon. 136. on No. fork of So. bra. of Patowm.
            
            
              
              v. eund. 128. on the head of Tom’s creek a bra. of So. bra. of Patowm.
            
            
              
              v. Christopher Waggoner. 150. on a bra. of Linwell’s creek called McCoy’s draft.
            
            
              
              v. James Watson. 90. on a draft of the Cowpast.
            
            
              
              v. Peter Wallace. 60. in the forks of Jas. riv.
            
            
              
              v. Samuel Walker. 96. on a draft leadg. into Jas. riv. calld. Walnut draft.
            
            
              
              v. eund. 65. on So. side of Jas. riv.
            
            
              
              v. James Ward. 160. between Jackson’s riv. & the Warm springs.
            
            
              
              v. Adam John, and Jacob Wees. 254. on So. Mill creek a bra. of the So. bra. of Patowm.
            
            
              
              v. Michael Wiltfung. 111. on the head of Blackthorn waters of the So. bra. of Patowm.
            
            
              
              v. Thomas Wilmoth and Peter Vanemon. 130. on the branches of Tom’s run waters of the So. bra. of Patowm.
            
            
              
              v. David Wallace. 64. in the forks of Jas. riv.
            
            
            
              
              v. James Watch. 50. in the forks of Jas. riv.
            
            
              
              v. Thomas Wilson. 120. joing. the lands of sd. Wilson.
            
            
              
              v. eund. 50. joing. the lands of sd. Wilson.
            
            
              
              v. Henry Walker. 65. on a bra. of the Cowpast.
            
            
              
              v. Peter Wright. 60. on Jas. riv.
            
            
              
              v. Samuel Walker, & Jas. Mclure. 65. on So. side of Jas. riv.
            
            
              
              v. Robert Young. 130. on Buffalo creek in the fork of Jas. riv.
            
            
              
              
            
            
              
              
            
            
              
              Recd. list of lands in arrear in Augusta from Auditor’s clerk.
            
            
              
              Donaghe v. Leeper. J. May writes me the q. rents have been regularly paid and pat. above 10. years old.
            
            
              
              Madison v. Macgarry. Recd. Summs. from J. May.
            
            
              
              Note I wrote to J. May Aug. 23. to search if works retd. in several cases whereon he has entered these caveats. viz.
            
            
              
              Andrew Johnston (Augusta) v. Baptist Armstrong. 304. on Glade creek a bra. of Roanoke.
            
            
              
              v. Stephen Arnold. 350. on Jas. riv.
            
            
              
              v. eund. 190. on Elk creek a bra. of Jas. riv.
            
            
              
              v. George Alexander & Jas. Alexander. 90. on Roanoke riv.
            
            
              
              v. Uriah Acres. 134. on a small bra. of Roanoke.
            
            
              
              v. David Allen. 54. on the No. fork of Roanoke.
            
            
              
              v. John Benson. 159. on the waters of Cook’s creek.
            
            
              
              v. Alexr. Biggs. 150. in the forks of Jas. riv. Dele for Drew.
            
            
              
              Id. v. Isaac Ballenger. 210. on Barber’s creek a bra. of Craig’s creek.
            
            
              
              v. James Bates. 200. on Lick run a bra. of Roanoke.
            
            
              
              v. James Bryans. 190. on the waters of Roanoke.
            
            
              
              x
              v. Andrew Boyd. 94. on Roanoke riv. This was omitted by mistake and is entered post 1770. Jan. 27.
            
            
              
              v. John Boreland. 400. on the waters of Glade creek.
            
            
              
              v. Reese Bowen. 67. on the waters of Glade creek.
            
            
              
              v. John Bradley. 110. on Creely’s creek a bra. of Roanoke.
            
            
              
              v. Wm. Beard. 270. on a bra. of Roanoke called Creelly’s creek.
            
            
              
              v. John Burris. 160. acres on a small bra. of Roanoke.
            
            
              
              v. John Bodkin. 232. on the Bullpast. mountain.
            
            
              
              x
              v. James Campbell. 154. on the Calf pasture. Works retd. so dism.
            
            
            
              
              v. John Crawford senr. 100. on a bra. of Patterson’s creek.
            
            
              
              v. Joseph Crab. 104. on a bra. of Roanoke.
            
            
              
              v. James Caghey. 95 on the waters of Roanoke.
            
            
              
              v. Hugh Crockett. 87. on So. fo. of Roanoke.
            
            
              
              v. Jas. Caghey. 77. on the wat. of Roanoke.
            
            
              
              v. eund. 140. on a small bra. of Roanoke.
            
            
              
              v. Joseph Carpenter. 115. on Pott’s creek a bra. of Jas. riv.
            
            
              
              v. Samuel Crockett. 57. on the wat. of Roanoke.
            
            
              
              v. eund. 46. on the So. fo. of Roanoke.
            
            
              
              v. Jas. Caghey. 98. on Pine run a bra. of Roanoke.
            
            
              
              v. John Cantley. 80. on So. side of Jas. riv.
            
            
              
              v. Joseph Colven. 70. on a small bra. of Roanoke.
            
            
              
              v. Thomas Dooley. 200 on the head branches of Jenning’s creek.
            
            
              
              v. Peter Dyerly. 365. on Roanoke.
            
            
              
              v. Simon Dehart. 90. on Craig’s creek a bra. of Jas. riv.
            
            
              
              v. Reuben Daniel (Orange). 248. between Briery bra. & the No. river. Not surveied by surveior, but by one Patrick Cuningham. Jno. Poage witness.
            
            
              
              v. Abraham Dooley. 80. on both sides of Jenning’s creek.
            
            
              
              v. Matthew Emocks. 395. on a bra. of Roanoke.
            
            
              
              v. Nathaniel Evans. 185. on Peter’s creek a bra. of Roanoke.
            
            
              
              v. Robert Elliott. 170. on a bra. of the So. fo. of Roanoke.
            
            
              
              v. eund. 87. on a bra. of the So. fo. of Roanoke.
            
            
              
              v. John Eager. 98. on a small bra. of Roanoke.
            
            
              
              v. eund. 75. on a small bra. of Roanoke.
            
            
              
              v. Thomas Evans. 54. on a bra. of the So. fo. of Roanoke.
            
            
              
              v. Amos Evans. 46. on a bra. of the So. fo. of Roanoke.
            
            
              
              v. eund. 97. on a bra. of the So. fo. of Roanoke.
            
            
              
              v. Benjamin Estill. 344. on Jas. riv.
            
            
              
              v. David Frame. 210. on No. fo. of Jackson’s riv.
            
            
              
              v. Henry Farguson. 130. on the wat. of Roanoke.
            
            
              
              v. James Gay. 125. on Dickinson’s mill draft.
            
            
              
              v. Francis Graham. 140. on Carven’s creek a bra. of Roanoke.
            
            
              
              x
              Id. v. Dennis Getty. 204. on the head of Lee’s run a bra. of Catawbo. (J. May sais he had pat. for 104 in same place Sept. 1765.) Dismiss this the lds. being patd.
            
            
              
              x
              v. Andrew Hamilton. 185. on a bra. of the Calfpast. Works retd. so dismiss.
            
            
              
              v. Wm. Hugart. 135. on Jas. riv. Dele for Drew.
            
            
              
              v. John Humphries. 86. on Pott’s creek a bra. of Jas. riv.
            
            
            
              
              v. eund. 50. on Pott’s creek a bra. of Jas. riv.
            
            
              
              v. Wm. Ingles. 53. on a bra. of the No. fo. of Roanoke.
            
            
              
              v. Wm. Kinkead and Samuel Kinkead. 337. on a bra. of Jackson’s riv.
            
            
              
              v. Archibald Kyle. 120. on the wat. of Looney’s creek.
            
            
              
              v. Jeremiah Leely. 195. on Hagley’s creek a bra. of Jas. riv.
            
            
              
              v. eund. 75. on Dunlap’s creek a bra. of Jas. riv.
            
            
              
              v. James Laughlin. 136. on Carvin’s creek a bra. of Roanoke.
            
            
              
              v. James Lawrence. 300. on a draft that runs into Jas. riv. called Syrapson or Lyrapson draft.
            
            
              
              v. eund. 98. upon the Camp mountain.
            
            
              
              v. Thomas Looker. 141. on Smith’s creek.
            
            
              
              v. Samuel Lawrence. 60. on Tom’s creek a bra. of Jas. riv.
            
            
              
              v. John Laughlin. 54. on Carvin’s creek a bra. of Roanoke.
            
            
              
              v. Wm. Macmullin. 215. on the wat. of Roanoke.
            
            
              
              v. David Magee. 280. on the wat. of Roanoke.
            
            
              
              v. John Macneil. 280. on the wat. of Roanoke.
            
            
              
              v. John Mellon. 240. on a small bra. of Roanoke.
            
            
              
              v. John Macneil. 355. on the wat. of Roanoke.
            
            
              
              v. William Magee. 167. on a bra. of the No. fo. of Roanoke.
            
            
              
              v. Hugh Miller. 220. on a draft of Bull past.
            
            
              
              v. Wm. Myass. 180. on the No. bra. of Jackson’s riv.
            
            
              
              v. Nathaniel Maclure. 150. on Broad creek in the forks of Jas. riv.
            
            
              
              v. Gilbert Marshall. 160. on a bra. of Back creek.
            
            
              
              v. Thomas Mann. 117. on Dunlap’s creek.
            
            
              
              v. John Moore. 135. on the head of Back creek.
            
            
              
              v. John Martin. 70. on a bra. of Back creek.
            
            
              
              v. Edward Macmullin. 185. on Dunlap’s creek a bra. of Jas. riv.
            
            
              
              v. eund. 52. on Dunlap’s creek a bra. of Jas. riv.
            
            
              
              v. eund. 66. on Dunlap’s creek a bra. of Jas. riv.
            
            
              
              v. Jas. Macmillen. 135. on a small bra. of Catawbo.
            
            
              
              v. Jas. Montgomery. 130. on the wat. of Jas. riv. known by name of Rich pa.
            
            
              
              v. Rob. Millar. 200. on wat. of Purgatory a bra. of Jas. riv.
            
            
              
              v. Samuel Maclure. 70. in the fo. of Jas. riv.
            
            
              
              v. Hugh Mills. 129. on Welshman’s run a bra. of Roanoke.
            
            
              
              v. Moses Millison. 54. on the wat. of Back creek.
            
            
              
              v. Rob. Neely. 152. on the wat. of Roanoke.
            
            
            
              
              v. Wm. Olley. 50. on Jas. riv.
            
            
              
              v. Drury Puckett. 175. on the wat. of Craig’s creek.
            
            
              
              v. eund. 195. on the wat. of Catawbo.
            
            
              
              Id. v. Jacob Passenger. 115. on the Indian draft a bra. of Jas. riv.
            
            
              
              v. Thomas Price. 87. on Carven’s creek.
            
            
              
              v. Benjamin Paulson. 135. on the wat. of No. fo. of Roanoke.
            
            
              
              v. Daniel Prentice. 80. on Sinking creek a bra. of Jas. riv.
            
            
              
              v. John Philips. 164. between Smith’s creek & the Peaked mountain.
            
            
              
              v. Benjamin Paulson. 66. on the No. fo. of Roanoke.
            
            
              
              v. Joseph Rutherford. 165. on the wat. of Cook’s creek.
            
            
              
              v. James Robertson. 184. on the So. fo. of Roanoke.
            
            
              
              v. Richard Reed. 135. on the wat. of Roanoke.
            
            
              
              v. Thomas Rogers. 225. on Looney’s creek a bra. of Jas. riv.
            
            
              
              v. Thomas Rowland. 270. on a bra. of Jas. riv.
            
            
              
              v. John Risk junr. 160. on Smith’s creek.
            
            
              
              v. eund. 150. on Smith’s creek.
            
            
              
              v. Jas. Robertson. 135. on the So. fo. of Roanoke.
            
            
              
              v. John Robinson. 175. on Buffalo creek a bra. of Roanoke.
            
            
              
              v. eund. 110. on the wat. of Roanoke.
            
            
              
              v. eund. 133. on a bra. of Roanoke.
            
            
              
              v. eund. 69. on a bra. of the No. fo. of Roanoke.
            
            
              
              v. eund. 250. on Buffalo creek a bra. of Roanoke.
            
            
              
              v. eund. 138. on a small bra. of Roanoke.
            
            
              
              v. Joseph Rutherford. 193. on Eliot’s run a bra. of Cub run.
            
            
              
              v. John Robinson. 85. on Dan river.
            
            
              
              v. eund. 64. on a bra. of the No. fo. of Roanoke.
            
            
              
              v. Wm. Snodgrass. 120. on Catawbo creek.
            
            
              
              v. Thomas Smith. 198. on the wat. of Roanoke.
            
            
              
              v. Patrick Shirkey. 154. on Jas. riv.
            
            
              
              v. Frederick Smith. 97. on the wat. of Roanoke.
            
            
              
              v. Patrick Shirkey. 115. on the wat. of Catawbo.
            
            
              
              v. Jasper Terry. 165. on Roanoke riv.
            
            
              
              v. Wm. Tarry. 150. on the wat. of Roanoke.
            
            
              
              x
              v. Thos. Tosh. 63. on the No. fo. of Roanoke. (J. May sais he had a pat. for 65. in 1767.) Patd. so dismiss.
            
            
              
              v. Andrew Woods. 185. on No. fo. of Roanoke.
            
            
              
              v. Samuel Walker. 185. on the forks of Jas. riv.
            
            
            
              
              v. Solomon Whitley. 110. in the fo. of Jas. riv.
            
            
              
              v. Jas. Williams. 110. on Pott’s creek a bra. of Jas. riv.
            
            
              
              v. Wm. Whitesides. 150. on a small bra. of Roanoke.
            
            
              
              v. Samuel Walker. 85. in the fo. of Jas. riv.
            
            
              
              v. Rob. Williams. 240. on the head draft of Cub run.
            
            
              
              v. John Walker. 140. in the forks of Jas. riv.
            
            
              
              v. Wm. Yully. 93. on Pott’s creek a bra. of Jas. riv.
            
            
              
              v. eund. 138. on Jas. riv.
            
            
              
                          Sep. 2.
            
            
              
              Sent J. May a memm. Aug. 23. whereon he has entered the following petns., caveats and actions.
            
            
              
              Andrew Johnston (Augusta) v. William Carvin. 300. on a bra. of Carvin creek and bra. of Roanoke joing. a survey of McNale. Patd. by def. Aug. 10. 1759.
            
            
              
              v. eund. 388. on a bra. of Roanoke called Carven’s creek patd. by def. Aug. 10. 1759.
            
            
              
              v. eund. 174. on wat. of Roanoke patd. by def. Apr. 5. 1748.
            
            
              
              v. eund. 150. on a bra. of Smith’s creek patd. by def. July 25. 1756.
            
            
              
              v. eund. 254. on wat. of Roanoke patd. by def. Apr. 5. 1748. (J. May writes me that Auditor’s clk. certified to him that all Carvin’s lands were in arrear.)
            
            
              
              v. John Griffith. 400. patd. by Methuselah Griffith Sep. 20. 1748.
            
            
              
              v. eund. 400. patd. by Methuselah Griffith Sep. 20. 1748.
            
            
              
              v. Benjamin Hawkins et Martha ux. & John Bowyer et Magdalene ux. 2880. on West side of Blue ridge of mountains and on a bra. of Jas. riv. called Catawbo creek patd. by Jas. Borden Mar. 9. 1740.
            
            
              
              v. eosd. 3553. on West side of blue ridge of mountains and on a bra. of Jas. riv. patd. by Jas. Benjamin Borden Mar. 9. 1740.
            
            
              
              v. Alexr. Ingram. 240. on Goose creek patd. by Jas. Wood Jan. 12. 1746.
            
            
              
              v. John Mills. 1370 on Wolf and Falling creek branches of Roanoke patd. by def. Feb. 14. 1761.
            
            
              
              v. eund. 550. on the bent mountain on little bottom creek and Huff’s creek patd. by def. Feb. 14. 1761.
            
            
              
              Thomas Madison (Augusta) v. Samuel Estis (Albemarle). 400. on No. river of Shenando. patd. by Abraham Estis Aug. 16. 1756.
            
            
              
              Id. v. eund. 140. on So. E. side of Shenando. riv. patd. by Patrick Frazier June 20. 1749. (Note J. May writes me these lands are listed with Auditor in name of Abraham Estis, and therefore he has entered and made out Summs. v. both Sam. and Abraham and directs me to alter Summs. if I chuse it and give him notice of it. Accordingly struck Abraham out of both Summses.)
            
            
              
              Gilmer v. Francisco &c. Wrote to J. May Aug. 23. to enter petn., and this day recd. Summs.
            
            
              
              Patten v. Boggs. Wrote to J. May Aug. 23. to enter petn. and this day recd. Sum. (J. May sais no q. rents paid.)
            
            
              
              Shannon v. Green. Wrote to J. May Aug. 23. to enter Caveat and inclosed 5/9 and this day recd. Sum.
            
            
              
              Waterson v. Mclanahan. Wrote to J. May Aug. 23. for writ in TAB. dam. 500.£ and this day recd. it.
            
            
              
              Fry v. Fry. 2 friendly petns. are entered.
            
            
              
              Paton v. Henderson. J. May writes me the q. rents are pd. but note they are not improved and he ought to have entered petn. for that reason.
            
            
              
              James Ray et Mary ux. v. Weir. Wrote for writ Aug. 23. which recd. this day and delivd. to pl. who tells me to dismiss it.
            
            
              Sep.
              2.
              
              Bowyer v. Moore. J. May writes me pat. issued in 1765.
            
            
              
              J. May retd. the three dollars inclosed him Aug. 23. for Summonses in Lambert v. Ballow, Arbuckle v. Brackenridge, Madison v. Estis, having stopped ⅓ for searching Auditor’s office in Donaghe v. Leeper and ⅓ for do. in Johnston v. Carven.
            
            
              
              Shannon v. Green. The petn. of Shannon v. Grattan not being entered extend the 8/9 therein recd. to credit of Shannon v. Green.
            
            
              
              5.
              
              Farrel & Jones (merchts. of Bristol) v. John Syme (Hanover). Emploied for def.
            
            
              
              7.
              
              Committed my opin. to writg. in the case referrd. to me by J. Madison Aug. 18.
            
            
              
              8.
              
              Maupin’s case (Albemarle). Committed my opn. to writing.
            
            
              
              12.
              
              Freeman v. Cox. This is the case. James Holman Great Grandfather of def. Dec. 9. 1706 devised a girl Nan (from whom those sued for are alledged to descend) to his daur. Jane wife of George Freeman Gr. mother of def. for life and then to her son James. James having married died in infancy and   his widow brot. the pl. George. so qu. if the son of James? the pl. George claims as brother nephew and heir to him but qu. if he was not born so long after death of James his reputed father as not to be deemed his heir son? So far is George Freeman’s title. Cox claims thus. George Freeman husband to Jane devisee for life bequeathed some of supposed descendants of that girl to def.’s mother Alice Cox. A main dependce. is that no body knows the descendts. of that girl. Def. is to send me George Freeman’s will.
            
            
              Sep.
              13.
              
              Crawford Anderson (Chesterfd.) Francis Anderson, West Anderson, and Benjamin Ward (Amelia) v. Henry Anderson (Amelia). This is a suit in Chanc. brot. in Amelia court for slaves in which there is to be an appeal. The general point we have to maintain is that slaves are not Distributable. G. W. principal. I am for def. Carrd. forward to 1772. June 28.
            
            
              
              Phelps v. Cooke. I am to apply to Thomps. Mason for instructions, he being atty. for Elam in a similar suit.
            
            
              
              Thomas Stegoe (Cumberld.) v. John Stegoe (Cumberld.). Heir at law to Francis George Stegoe. Enter a caveat for a small island containg. 12 acres in James river near the falls. Enterd. and surveied about 15 years ago, but Qu. first if not patd. by Fr. G. Stegoe.
            
            
              
              14.
              
              Lambert v. Ballow. Retd. the pl. his 5/9.
            
            
              
              Madison v. Estis. 2. petns. Sent Summses. to sher. of Orange by Mr. Walker, havg. first erased the county and inserted Orange.
            
            
              
              Alexr. Stuart (Augusta) v. Richd. Woods (Albemarle). This is a motion which is expected to be made to remove a suit by certiorari from Albemarle court. I am to oppose removal.
            
            
              
              Woods v. Stuart. To be dismd.
            
            
              Sep.
              15.
              
              Donaghe v. Leeper. These petns. are to be entered (tho’ no cause) in order to bring the def. into the country and give pl. an opportunity to arrest him.
            
            
              
              Joseph Rayburn (Augusta) v. John Madison senr. (Aug.). A caveat entd. for about 100. acres on Roanoke for which a pat. issued 20 years ago.
            
            
              
              Johnston v. Carvin. 5. Summses.  }  Id. v. Griffith. 2. do.Id. v. Hawkins. 2. do.Id. v. Ingram.Delivd. Summs. to J. Madison jr.Id. v. Mills. 2. do.Madison v. McGary.Gilmer v. FranciscoPatton v. Boggs.Shannon v. Green
            
            
            
              
              Waterson v. Mclanahan. Delivd. writ to J. Madison junr.
            
            
              
              Waterson’s cases. Recd. £5–3.
            
            
              
              Johnston’s cases. Recd. £8–15–6.
            
            
              
              16.
              
              Harrison v. Harrison. In ejectm. and Chanc. Wrote to C. Harrison. For contents see on one of the papers in the cause.
            
            
              
              21.
              
              Wm. Thompson (Culpeper) v. exrs. of Rob. Spotswood. For pl. Enquire of E. P.
            
            
              
              21.
              
              William Blackwell (Albemarle) v. Matthew Moody (Wmsburgh.) Enter caveat for 150 acres more or less on the head of the No. fo. of Buck mountain creek Albemarle. Taken up by David Epperson, who conveied to Thos. Langford, who conveied to Moody. J. Marks secur. for my fee.
            
            
              
              Blake v. Jones. W. Tandy directs me to let no exn. be sent agt. Daniel but to bring bill of all costs to him and he will pay by June next. Also consult with J. Power what can be done for Daniel.
            
            
              
              Johnston and Jolly (  ) v. Robert Brown (Richmond town). Action of debt. Emploied for def. He sais Alexr. Baine is security, that is as I suppose com. bail.
            
            
              
              25.
              
              Waterson v. King. Petn. See Apr. 19. King drove stock on the land, had them valued there and drove them off immediately, and perhaps has had this recorded, so look to it.
            
            
              
              Waterson & Co. Recd. 50/.
            
            
              
              Johnston v. Hawkins and Bowyer. As to Bowyer direct Summs. to Coroner, he being sheriff.
            
            
              
              27.
              
              Waterson’s cases. Bot. a horse of him for which on Joel Terril’s valuatn. I am to give him credit £20.
            
            
              Sep.
              28.
              
              Biby v. Norrell. See Mar. 16. This land was patd. by James Mcgehee about 1745. so search for patent and enter petn.
            
            
              
              Philips. v. Hubbard. These lands were mged. to J. Robinson esq. who was not made party to the petn. and so is error. Therefore enter new petn. and if the defs. should have paid q. rents I charge no fee.
            
            
              
              29.
              
              Set a prosecution for maintenance on foot agt. Ansel Bugg.
            
            
              
              William Cox (Albemarle) v. Ansel Bugg (Mecklenburgh). Bring action for maintenance of Freeman v. Cox.
            
            
              
              Jopling (Amherst) v. eund. Bring do. for Maintenance in Freeman v. Jopling but qu. if we must not wait till actual damages sustained.
            
            
              Octob.
              2.
              
              Ford v. Millar. Give Ford credit for 52/ and charge to W. Beck.
            
            
              Octob.
              2.
              
              Samuel Woods (Amherst) v. Francis Kirtley (Augusta). This was a suit for a slave. The court of Orange admitted some testimony to which J. Lewis filed a bill of exceptions on which it is to come before the G. court. See state of the case in writing.
            
            
              Octob.
              4.
              
              Matthew Jordan (Buckingham) v. Thos. Mann Randolph, John Harmer and Walter King. Enter caveat for 290 acres on the South side of Irwin river beginning at the mouth Pittsylvania river.
            
            
              
              Id. v. eosd. For 890 acres on Jordan’s creek Pittsylva.
            
            
              
              Id. v. eosd. For 1155 on both sides the No. fork of Mayo river adjoining a tract of 11,565 acres taken up granted to same defs. Note these are parcels of land surveied by M. Jordan to make up a deficiency a former order of the same defs. for 24000 acres. The surveior run round but 20,000 & the works of these alone were returned. Jordan surveied these tracts to make up and the works were never retd.
            
            
              
              Galaspy v. Montgomery. Recd. 50/. Note I had made a mistake in my list of balances of 2/6 not attending to his having pd. it, tho’ I had given him credit in the body of the book.
            
            
              
              6.
              
              McCue v. Patton and Kincaid. Sher. of Amherst returns Kincaid no inhab. of his bailiwick, so take out N. S. agt. him.
            
            
              
              Waterson v. Armstrong—Walker (40 caveats.) Id. v. Armstrong—Young (195 caveats).
            
            
              
              Johnston v. Armstrong—Yully (155. Caveats). Sent memms. to Walthoe to enter immediately in Council office.
            
            
              Octob.
              6.
              
              Stegoe v. Stegoe, Jordan v. Randolph et al. 3 caveats. Entd. them at S. O. and C. O. McCue v. Patton. Send to Walthoe for N. S. agt. Kincaid.
            
            
              
              Blackwell v. Moody. Pl. has entered and pd. half crown.
            
            
              
              Donaghe v. Leeper. 2. petns. Biby v. Norrell. Entered petns. at S. O.
            
            
              
              7.
              
              Edward Pye Chamberlayne (now deceased) v. Thomas T.
            
            
              
              9.
              
              Stegoe v. Stegoe, Blackwell v. Moody, Jordan v. Randolph. 3 caveats. Recd. from Walthoe Summses. Also McCue v. Patton. Recd. N. S. v. Kincaid.
            
            
              
              10.
              
              Robert Hamilton (Augusta) v. Charles Wilson (N. Carolina). Enter caveat for 100 acres joining the lands of Robert Erwin Augusta. The pl. has pd. the 2/6 and 5/9 and taken out Sum. so charge him not with them. Recd. of the pl. 30/.
            
            
              
              John Harris (Albemarle) v. Elizabeth Holding (Hanover) and George Holding (Accomack). Enter petn. for 400 acres on Briery creek Albemarle patd. by John Holding about 15 years ago for nonpaimt. of q. rents. Entered at S. O.
            
            
              
              Id. v. eosd. For 139 acres on Briery creek Albemarle patd. by John Holding within 15 years nonpaimt. of q. rents. Entered at S. O. Note Eliz. is ten. for life, and George has revn.
            
            
              
              Jordan v. Randolph. Delivd. Summses. to Fred. Bryan with directions to serve them on Ben. Waller atty. for Harmer, Ben. Waller and John Thompson atties. for King, and on T. M. Randolph.
            
            
              
              Edward Ragsdale (Dinwiddie) v. John Neill (Dinwiddie). An action for criminal conversn. with his daur. Emploied by def. Recd. of def. 50/. Note G. W. tells me he shall dismiss this suit immediately. Therefore issue exn. for costs.
            
            
              
              Elizabeth Ragsdale (Dinwiddie) v. eund. An action on a supposed promise of marriage. Appear for def.
            
            
              
              Blackwell v. Moody. The land has been long patd. in the name of  Moody son of the def. so did not have the Summs. served.
            
            
              
              Crawford v. Byrd. Remit the other fee which stands in the list of balances.
            
            
              
              Joseph Royall (Chesterfd.) v. John Archer (Chestfd.). An action of  retnble. to this court. Appear for def.
            
            
              
              David Garland & George Jefferson (Lunenburgh) and David Garland (Lunenburgh) v. John Williams Matthew Marrable (Lunenb.) and others. An injun. See Carrington’s state of the case. Emploied for Jefferson.
            
            
              
              Stegoe v. Stegoe, Blackwell v. Moody, Jordan v. Randolph 3. cav., McCue v. Patton. Pd. Walthoe 34/6.
            
            
              Octob.
              13.
              
              Farguson v. Clarke. Recd. £5.
            
            
              
              14.
              
              Henry Allen (Essex) v. Thomas Hadden (Essex). A suit to be brot. for lands in Essex. I am to appear for pl. E. P. is to assist. This matter once determd. here agt. pl.’s father but his atty. was not present. Write to pl. after decree in Allen v. Allen.
            
            
              
              Joseph Bell (Augusta) v. John Blagg (Westmoreland). Issue writ for £19–18–9 on his note of hand to Samuel Cowden assd. to pl.
            
            
              
              James Brown (  ) v. James Dunlap’s heirs. A caveat. Emploied by A. Mclanahan for def. Mclanahan material witness. Let him know when will be tryed.
            
            
              
              John Syme (Hanover) v. Patrick Henry clerk (Hanover). Appeal. Emploied for def.
            
            
              
              Blackwell v. Moody. The lands are conveied to Philip Moody his son agt. whom pl. has entered a petn. but has taken out Summs. v. the old man, so take out N. S.
            
            
              
              15.
              
              Jackson v. Havre. Recd. 23/9.
            
            
            
              
              Recd. in letter from J. Madison junr. 20/. Qu. for what. I suppose to repay me what I sent to Auditor’s office for Hugh Donaghe.
            
            
              
              Waterson v. Ewen, v. Higgens, v. Mcfeeters, v. Ralstone, v. Stevenson. also Johnston v. Daniel. These surveys were made by one Cuningham not sworn, and retd. by Poage, who being liable for this desires they may be dismd. and he will pay half crown. Therefore write to J. Madison who is primum mobile. Also write to him abt. Waterson v. Robertson, wch. pl. tells me dismiss, as he sais it is improved.
            
            
              
              Waterson v. Gilbert, v. King, v. Robertson. Proper persons for valuing will James Craig, Samuel Henderson, George Crawford and Robt. Currie.
            
            
              
              16.
              
              Carter Henry Harrison (Cumberld.) v. Drury Hudgins, James Hudgens, William Saunderson (Cumberld.). Issue writ in Tresp. Dam. 200£.
            
            
              
              Andrew Johnston (Augusta) v. Andrew Boyd (Augusta). For 240 acres on Roanoke Augusta. If patd. and q. rents behind enter petn.
            
            
              
              Waterson v. Allison (lands assd. to John Mccorkle), v. Clencey (assd. to Geo. Clencey), v. Mcleister 300. (assd. to John Reynolds) so directed at S. O. to dismiss these and enter agt. assees. if works not retd.
            
            
              
              Johnston v. Boreland (assd. to John Howard) so directed at S. O. to enter caveat agt. Boreland and Howard.
            
            
              
              Waterson id. v. Getty 204, v. Tosh 63. Lands patd. so dismiss.
            
            
              Octob.
              17.
              
              Freeman Wooldridge v. Cox. Recd. 30/.
            
            
              
              18.
              
              John Woodson (Cumb.) v. Jas. Pleasants (Cumb.) exr. of John Pleasants v. John Woodson (Cumb.). Comes to this ct. on demurrer to evidence. It was Pleasants who demurred and who therefore is pl. here for whom I appear.
            
            
              
              Samuel Howell (a mulatto) v. Wade Netherland (Cumberld.). The pl.’s gr. gr. moth. was a white wom. and had a daur. Dorothy by a negro man. Dorothy was bd. till 31 during which time she had Lucy the pl.’s moth. who never was bd. nor the pl. himself. He is 27. and claims benefit of late act. Cause set to 12th. of next ct.
            
            
            
              
              19.
              
              Royall v. Archer. This suit is for accusg. the pl. of perjury when examd. as a witness in a suit of Archer agt. the pl.’s father, but note the accusn. was by no means direct, and if it had been it was on a point not material to the question then in issue. Recd. of Archer 50/.
            
            
              
              23.
              
              White v. Harrison. Recd. £1–8–1.
            
            
              
              26.
              
              John Tugwell’s (Amherst) case. I am to give my opinion in it. Wm. Loving (Amherst) is to see my fee paid.
            
            
              Octob.
              26.
              
              Thomas Ballard (  ) v. Martin Hackett et Mary ux. (Albemarle). Enter petn. for 300 acres Orange on the North side of the county line mountain branches of Lynch’s river patd. by defs. July 7. 1763.
            
            
              
              28.
              
              John Lidderdale (mercht. of G. Britain) v. Archibald Cary (Chestfd.) & Thos. M. Randolph (Goochld.). Debt on a protestd. bill of exchange for £1579–5–11 sterl. Appear for T.M.R. He is only security for this money.
            
            
              
              Id. v. Thos. M. Randolph. Debt for £364–5 sterl. on protestd. bill of exchange. Appear for def.
            
            
              
              Id. v. eund. Case for 4000£ sterl. Appear for def.
            
            
              
              Thomas Atcheson (Norfolk) v. George Donald (Henrico). An action on an acct. brot. about 2 years ago. Emploied by def. who sais pl. is in his debt.
            
            
              
              Benjamin Hawkins (Augusta) v. Mary Wood and James Wood (Frederick). Entd. petn. for 400 acres Augusta on No. side Looney’s mill creek includg. a beaver dam swamp patd. by Jas. Wood fath. of def. Jan. 12. 1746.
            
            
              
              Id. v. eosd. For 176. acres Augusta on a branch of James riv. calld. Looney’s mill creek patd. by Jas. Wood fath. of def. Jan. 12. 1746.
            
            
              
              Note by directions of John Hawkins I dismd. the two entd. before because sd. the lands were patd. by def. instead of his father and only agt. James Wood.
            
            
            
              Nov.
              1.
              
              Henry & John Ewen (Augusta) v. John Miller (Augusta). Petn. entd. for 500. acres on Linwell’s creek Augusta being part of 7009 grantd. to Joist Hite, Robt. Mccoy and Rob. Green Mar. 25. 1739. For pl.
            
            
              
              Iid. v. Daniel Smith (Augusta). For 400 granted to Daniel Harrison Aug. 20. 1741.
            
            
              
              Iid. v. John Hinton (Augusta). For 236. in Augusta patd. by Francis Pincher Mar. 5. 1748. These three are entered.
            
            
              
              Iid. v. Henry Boughman (Augusta). Enter a petn. for 780 acres on mouth of Muddy creek on So. side of Green briar Augusta, but enquire before I enter it if lands on Western waters liable.
            
            
              
              Jesse Harrison (Augusta) v. Wm. Ewen (Augusta). A petn. for 275 acres. For def.
            
            
              
              Id. v. Andrew Ewen (Aug.). For 200 acres.
            
            
              
              Id. v. Henry Ewen (Aug.). For 200. Appear for defs. I am to charge in none of these petns. which we lose. Recd. 10/.
            
            
              Nov.
              3.
              
              Tazewell v. Savage. Recd. £8–12.
            
            
              
              4.
              
              Pd. at S. O. £53 for taxes.
            
            
              
              8.
              
              James Hooker lessee of John Stubbs (Gloster.) v. Lewis Burwell (Gloster.). An ejectm. Appear for def. G. W. is principal.
            
            
              Nov.
              10.
              
              Matthew Harrison (Augusta) v. Alexander White (Frederick). Enter caveat for 186. acres in Augusta joining Wood’s land in Ld. Fairfax’s boundary. I entered it in S. O. this day.
            
            
              
              Syme v. Henry. Recd. 50/.
            
            
              
              John Muir’s case (Fairfax). To give my opinion. Recd. 20/.
            
            
              
              11.
              
              John Muir v. Townshend Dade clerk (Fairfax). Issue writ in case Dam. £1000. This is in the above case. Issue writ and if not servd. charge no fee. If served appear for pl. and give credit for the above 20/. Issd. writ.
            
            
              
              15.
              
              Pd. Mr. Everard remr. of my taxes £6–17–6.
            
            
              
              25.
              
              Murphy v. Whitebread. Recd. of Alexr. Trent 5/9.
            
            
              
              28.
              
              Edmund Custis (Glocester) v. John West,  Giddins,  Rogers et al. Ejectm. G. W. principal. I am emploied by Mr. Eyre to assist him for def.
            
            
              Dec.
              12.
              
              Richd. Perryman (Pittsylva.) v. Thomas Watson (Pittsylva.). An action of Slander for saying of pl. that he had stolen the def.’s hogs. Note this was the substance. Pl. takes writ out.
            
            
              
              Lavina Perryman by Richd. Perryman her next friend (Pittsylva.) v. James Sloane and Alice his wife (Pittylva.). Action of Slander for words spoken by def.’s wife of the pl. charging her with incontinence. Emploied for pl. who is to give me more full instructions in both these cases.
            
            
              
              Hughes’s ca. See Apr. 24. Wrote to Hughes & also mentioned to him that I shd. charge him 30/ more.
            
            
              
              Knox’s assees. (Bristol) v. George Seatoun (Amherst) and Augustine Seaton and Jas. Rascow (K. Wm.). A suit to last Octob. Emploied for Geo. Seaton who has sent sp. bail to S. O.
            
            
              
              Mclanahan v. Cuningham. Wrote to J. Mclanahan.
            
            
              
                Lynch (  ) v. Francis Thorpe (Bedford) Isham Talbot et al. TAB. Writ not yet servd. Appear for Thorpe.
            
            
              
              13.
              
              Muir v. Dade. Recd. of Mr. West 50/. The Atty. G. is auxiliary.
            
            
              
              15.
              
              Bell v. Blagg. Issued writ in Debt £19–18–9. Dam. £5 and inclosed to sher. Westmoreland.
            
            
              
              Harrison v. Bernard. Had old suit set down. Dismd. by consent of E. P. and issued new writ.
            
            
              
              Sam. Howell v. Netherland. Issued Cap. in TAB. Dam. 100£.
            
            
              
              Hogg v. Moore. Took out fi. fa.
            
            
              Dec.
              15.
              
              Wooldridge v. Cox. Inclosed commn. to examine witnesses de bene esse to Cox.
            
            
              
              Holt v. Patterson. Recd. 50/.
            
            
              
              20.
              
              Dr. Archibald Campbell’s ca. (Norfolk). He had his house burned some time ago, and desires my opinion whether the evidence which is in Rind’s paper about Aug. 1767 will fix it on    . Recd. 40/.
            
            
              
              21.
              
              Ragsdale v. Neil. Wrote to def.
            
            
              
              25.
              
              Harris v. Holden. 2 petns. Took out two Sums. for Hanover, and ordered two for Accomack.
            
            
              
              Biby v. Norrell, Ballard v. Hacket, Donaghe v. Leeper, Ewings v. Hinton, v. Millar, v. Smith, Gilmer v. Francisco, Hawkins v. Woods, 2 petns., Johnston v. Hawkins, 2 petns., v. Boyd (140. acres), v. Boyd & Baine (267. 2 Sum. for 2 caveats), v. eosd. (30. 2 Sum.), v. eosd. (98. 2. Sum.), v. Bullett, v. Burnett, v. Dean et ux. 2 petns., v. Patterson, v. Parsons, v. Terry, v. Wilson, Waterson v. Alexander, v. Armstrong, v. Belshire, v. Breckenridge, v. Bruister, v. Carlyle’s, 2 petns., v. Christian, v. Christman 2 petns., v. Cravens 3 petns., v. Crawford 2 petns., v. Davidson, v. Dyer, v. Estill, v. Gilbert, v. Kennerly et ux., v. Kilpatrick, v. Lewis’s (580 acres), v. Long, v. Millar, v. Neely, v. Offriel, v. Patton, v. Scott 2. petns., v. Sybert, v. Tosh, v. Waring. Took out Summonses.
            
            
              
              31.
              
              Stegoe v. Stegoe. Delivd. Sum. to D. Carr, who sais it is compromised.
            
          
         
          1769.
          
            
              Jan.
              12.
              x
              Borrowed of J. Marks 2/6.
            
            
              
              Pd. J. Swan for circingle 2/6.
            
            
              
              21.
              
              Pd.  Page for mendg. boot 1/.
            
            
              
              Pd. J. Marks 2/6.
            
            
              
              24.
              
              Pd. at Hanover C. H. for entertt. 3/3.
            
            
              
              25.
              
              Pd. at A. Donald’s for ferrit 7½d.
            
            
              
              27.
              
              Gave servt. at A. Donald’s 2/3.
            
            
              
              28.
              
              Pd. barber at Hanover T. 2/6.
            
            
              
              Gave do. to pay washerwoman 3/.
            
            
              
              Pd. T. Tinsley for entertt. 8/9.
            
            
              
              29.
              
              Gave servt. at Mrs. R. Page’s 2/6.
            
            
              Feb.
              3.
              
              Pd. Howard’s daur. ballas. due for cakes 1/9.
            
            
              
              4.
              
              Pd. W. Beck in full 25/9.
            
            
              
              5.
              
              Told Jul. Webb to have his tools mended hereafter at my charge.
            
            
              
              9.
              
              Pd. Isaac Davis for Tinsley 5/.
            
            
              
              Gave fidler at Charlottesville 1/3.
            
            
              
              11.
              
              Pd. T. Morgan 20/.
            
            
              
              Gave do. order on R. Harvie for 4/6.
            
            
              
              12.
              
              Inclosed J. May for L. F. 20/.
            
            
              
              16.
              
              Pd. Richard Scott for Robt. Anderson 16/9.
            
            
              
              18.
              
              Entered names of trustees with Doctr. Walker to obtain a grant of 5000 acres for my part. The names were G. Wythe, Warner Lewis junr., William Nelson junr., Lewis Burwell junr. of Kingsmill, Edmund Barclay. Note J. Walker had inserted my name in trust for himself.
            
            
              
              26.
              
              Pd. Doctr. Walker 17/3.
            
            
              Mar.
              3.
              
              Paid Laurence Maury for Thos. Anderson 20/.
            
            
              
              5.
              
              Pd. John Robinson for attendg. at the ferry at my election 2/6. Promised to pay for him to Mrs. Rush 2/6 more.
            
            
              March
              9.
              
              Chas. Lambard overpd. right money 1/4.
            
            
              
              Pd. John Coleman for wine at election 4/3.
            
            
              
              Bought of R. Sharpe a horse for 11£ to be pd. at October court next.
            
            
              
              10.
              
              Pd. James Murphy 4/.
            
            
              
              x
              Recd. of J. Harvie for declns. 4/.
            
            
              
              Pd. Mrs. Rush for John Robinson 2/6.
            
            
              
              Mem. I am to pay Dav. Ross for Will. Prior at the April Gen. Court £10 for Alberti.
            
            
              x
              11.
              
              Recd. of D. Carr for Declns. 4/.
            
            
              
              Pd. D. Carr for T. West in full 16/6.
            
            
              
              x
              Recd. of Pat. Henry for declns. 4/.
            
            
              
              Pd. Chas. Lambert 1/3.
            
            
              
              12.
              
              Replaced money of J. Grattan’s which J. May had applied to paimt. of writ taxes 12/6.
            
            
              
              18.
              
              Lost with R. Harvie at cross & pyle 1/.
            
            
              
              20.
              
              Gave servt. (John) at J. Moore’s 2/6.
            
            
              
              Pd. at Black’s for oats 1/6.
            
            
              
              21.
              
              Pd. at Staunton for apples 1/.
            
            
              
              Pd. at Mclanahans for entertt. 5/.
            
            
              
              22.
              
              Pd. at Sams. Matthews’s for punch 1/3.
            
            
            
              
              Pd. Patrick Henry towards the grant we are petitioning for 12/.
            
            
              
              Pd. do. for do. for Secretary T. Nelson 12/.
            
            
              
              Pd. do. for do. for T. Nelson junr. 12/.
            
            
              
              Pd. at Sams. Matthews’s for punch 1/10.
            
            
              
              23.
              
              Gave jupiter to pay shoemaker at Staunton 1/.
            
            
              
              Pd. at Sams. Matthews’s for entertt. 4/4½.
            
            
              
              Pd. at Mclanahan’s for do. 3/2¼.
            
            
              Mar.
              24.
              
              Gave in charity 5/9.
            
            
              
              Lost with J. Madison at Pitchers 1/3.
            
            
              
              Pd. J. Frog for mending saddle 2/.
            
            
              
              25.
              
              Pd. T. Bowyer for entertt. £2–10.
            
            
              
              Repd. Jupiter money pd. for washing 1/3.
            
            
              
              Pd. T. Bowyer for Cuningham for pasturage 2/.
            
            
              
              x
              Recd.
            
            
              
              Pd. at Black’s for oats 1/6.
            
            
              
              26.
              
              Pd. Hierom Gaines for mendg. waggon in full £3–17–3.
            
            
              
              31.
              
              Pd. W. Beck in full 14/4½.
            
            
              ✓ April
              1.
              
              Pd. Hen. Mullins assee. of Ben. Sneed by order of Mrs. Jefferson 10/.
            
            
              
              Pd. Do. assee. of do. on order of T. Morgan 21/.
            
            
              
              Pd. N. M. 2/6.
            
            
              x
              3.
              
              Borrowed of Jupiter 7½.
            
            
              
              Gave servt. at Majr. Carr’s 1/3.
            
            
              
              4.
              
              Pd. at Tinsley’s for entertt. 11/6.
            
            
              
              x
              Recd. of A. McCaul £11–11–3.
            
            
              
              Pd. Dr. Brown for medicines 3/9.
            
            
              
              Pd. James Vaughan for entertt. 3/6.
            
            
              
              5.
              
              Pd. at Chas. City C. H. for entertt. 5/.
            
            
              
              Pd. at Davies’s for ferriage 3/6.
            
            
              
              Gave ferrymen 1/.
            
            
            
              
              6.
              
              Pd. Treasurer for John Clarke 20/.
            
            
              
              7.
              
              Lent J. Scott 10/.
            
            
              
              8.
              
              Lent Wm. Smith 20/.
            
            
              
              Pd. Jas. Mitchell at York for entertt. 7/6.
            
            
              
              10.
              
              Gave Charlton’s Anthony 2/6.
            
            
              
              11.
              
              Pd. at Pasteur’s shop for Gum Mastic 1/3.
            
            
              
              Pd. for seeing a hog weighing more than 1050 ℔ 1/3.
            
            
              
              Pd. at Coffee house 1/3.
            
            
              
              12.
              
              Pd. at Coffee House 7½d.
            
            
              April
              13.
              ✓
              Pd. James Douglass for a pr. of stays for Nancy Jefferson 2£ 10/ as pr. receipt.
            
            
              
              14.
              
              Pd. for seeing a puppet show 2 tickets 7/6.
            
            
              
              Overpd. at do. 12/6.
            
            
              x
              15.
              
              Recd. cash overpd. at puppet show 12/6.
            
            
              
              Pd. George Jones for Corn & fodder in Octob. 45/.
            
            
              
              Pd. Wm. Clopton for Wm. T. Lewis to have corporation seal affixed to power of atty. 15/.
            
            
              
              x
              Recd. of J. Dixon a 40/ bill which he thinks bad and which he sais he recd. of me in Octob.
            
            
              
              Pd. N. Walthoe for L. fund 40/.
            
            
              
              Pd. postage 1/3.
            
            
              
              17.
              
              Pd. towards printing poem I never saw nor ever wish to see 2/6.
            
            
              
              Pd. at Coffee House 1/3.
            
            
              
              Pd. at Singleton’s for punch 1/6.
            
            
              
              Pd. for two tickets at puppet show 5/.
            
            
              
              20.
              
              Pd. at Coffee H. 1/3.
            
            
              
              21.
              
              Pd. at do. 7½d.
            
            
            
              
              22.
              
              Sent Mrs. Rathall for a pr. of slippers 20/.
            
            
              
              24.
              
              Gave Jupiter to buy 10 ℔ candles 10/.
            
            
              
              25.
              
              Gave a servt. 7½d.
            
            
              
              26.
              
              Pd. for punch at Mrs. Vobe’s 1/6.
            
            
              
              Gave servt. there 1/.
            
            
              
              Pd. for ticket to puppet show 2/6.
            
            
              
              27.
              
              Gave Coach hire 1/3.
            
            
              
              Gave do. 1/3.
            
            
              
              29.
              
              Pd.  for 1000 bundles of fodder and half barrel corn (in part only) 20/.
            
            
              
              Pd. at Ayscough’s for dinner &c. 5/9.
            
            
              May
              2.
              x
              Borrowed of Mrs. Singleton 10/.
            
            
              
              Pd. an apprentice for Jas. Geddy in full 10/.
            
            
              
              Pd. Mrs. Singleton 10/.
            
            
              May
              3.
              
              Pd. at Coffee H. 1/3.
            
            
              
              4.
              
              Pd. Jas. Cocke for 1 ℔ Tea 25/.
            
            
              
              5.
              
              Pd. Pelham for playing on organ 2/6.
            
            
              
              Pd. Sexton 1/3.
            
            
              
              Pd. at Charlton’s for arrack 5/.
            
            
              x
              6.
              
              Borrowed of Mrs. Singleton 14/9.
            
            
              
              Pd. a man for corn & fodder in full 15/.
            
            
              
              Gave Jupiter to pay for pomatum 1/3.
            
            
              x
              11.
              
              Recd. of A. McCaul £87–4.
            
            
              
              Pd. John Thompson £20.
            
            
              
              Pd. Pet. F. Trent for W. Hickman £5.
            
            
              
              Pd. John Prentis £10.
            
            
              
              Lost in passing 4 of McCaul’s half Jo’s 4/.
            
            
              
              Pd. at concert 5/.
            
            
              
              12.
              
              Pd. Peter Powell in full £3–0–3.
            
            
              
              Pd. Robt. Munford for The. Munford £3–6.
            
            
              
              Pd. David Ross for W. Prior £10.
            
            
              
              ✓
              Pd. Do. for Dr. Ellis £8–0–9 for my mother?
            
            
            
              
              Pd. at Coffee house 7½d.
            
            
              
              13.
              
              Gave apprentice at Charlton’s 1/7½.
            
            
              
              Pd. ferriage at York 3/9.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              15.
              
              Pd. ferriage at York 3/9.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              17.
              
              Pd. apprentice of R. Gilbert (Shoemaker) 27/9.
            
            
              
              Pd. J. May my taxes on writs &c. £4.
            
            
              
              Pd. J. May as agent for last year £5.
            
            
              
              Overpd. J. May 4/.
            
            
              
              Lost in passing 4 of McCaul’s half Jos 4/.
            
            
              
              18.
              
              Pd. an apprentice of C. Taliaferro £3–2–6.
            
            
              
              Pd. expences of association 10/.
            
            
              
              Lent Lewis Burwell of Gloster. 10/.
            
            
              
              Pd. towards assistg. doorkeepers of H. Burgesses 10/.
            
            
              
              19.
              
              Pd. at Mrs. Rathell’s for a pr. gloves 2/6.
            
            
              x
              20.
              
              Borrowed of Jupiter 1/3.
            
            
              
              Pd. coach hire 1/3.
            
            
              
              21.
              
              Pd. a negro of Carter Burwell’s estate 1/3.
            
            
              
              Repd. Jupiter money borrowed 1/3.
            
            
              
              22.
              
              Pd. Anthony Hay in full £18–8.
            
            
              
              Lost in passg. 6 of McCaul’s ½ Jos 6/.
            
            
              
              26.
              
              Pd. Craig for earpicker 1/3.
            
            
              
              Pd. postage 1/3.
            
            
              
              27.
              
              Pd. Bruce for writing grant of fair to Charlottesville 6/6.
            
            
              
              30.
              
              Gave Jupiter to purchase ½ doz. plates 3/9.
            
            
              
              Gave M. Maury to pay for books in England
            
            
              
                3 half Jos £6–17–10½ } £9–17–3.  2 peices German coin £2–19–4½
            
            
              
              Gave him also a silver coffee pot weighing 22½ oz. which at 6/8 comes to £7–10.
            
            
              
              31.
              
              Gave Jupiter to buy barrel of corn 10/.
            
            
              June
              1.
              
              Cash in hand £13–15.
            
            
              
              7.
              
              Pd. postage 1/.
            
            
            
              
              11.
              
              Pd. ferriage at York 5/.
            
            
              
              Pd. at do. for do. June 8. 3/1½.
            
            
              
              Pd. entertt. at Mitchell’s 1/10½.
            
            
              
              13.
              
              Pd. Governor for colony seal to Charlottesville fair 20/.
            
            
              
              14.
              
              Pd. Mrs. Singleton 10/.
            
            
              
              Gave F. Willis’s Frank to pay ferriage 2/3.
            
            
              
              15.
              
              Pd. Mrs. Singleton in full £5–19–7.
            
            
              
              Inclosed to H. McAlister to buy feathers £6–5.
            
            
              
              Pd. Wm. Smith’s acct. of washing £3–8–3.
            
            
              June
              16.
              
              Pd. at Warren’s for entertt. 2/.
            
            
              
              Repd. Jupiter what he had pd. washingwoman 12/.
            
            
              
              17.
              
              Pd. at Tinsley’s for entertt. 5/9.
            
            
              
              18.
              
              Pd. at Bourne’s for entertt. 7½d.
            
            
              
              Pd. T. Morgan in full for 1768. £4–12.
            
            
              
              Gave L. Jefferson 2/6.
            
            
              
              20.
              
              Pd. at Mrs. Wallace’s for entertt. 5/.
            
            
              
              Pd. woman at Staunton for singing 3¾d.
            
            
              
              21.
              
              Lost at pitchers with T. Bowyer 7½d.
            
            
              
              22.
              
              Lent William Graegg 30/.
            
            
              
              Pd. at Cowden’s for a Rattan cane 2/.
            
            
              
              23.
              
              Gave Patr. Henry these names of trustees to insert with my own in a petn. for lands, viz. John Page of Rosewell, David Meade, Thomas Mann Randolph, and John Randolph of Curles.
            
            
              
              Pd. at Bowyer’s for punch 2/.
            
            
              
              Pd. T. Bowyer for entertt. £1–19.
            
            
              
              Lost with Mr. Madison at pitchers 7½d.
            
            
              
              Gave J. Lemons 7½d.
            
            
              
              24.
              
              Pd. at Williams’s for entertt. 5/.
            
            
              
              27.
              
              Gave in charity 20/.
            
            
              
              28.
              
              Inclosed to Doctr. Walker an order on him by one Pritchard for 8£ paiable to Alexr. White who assigned to me. Doctr. Walker is to give me credit for it, and I am to pay at S.’s Office £3–1–2 and give White credit in my Law acct. for the remr. £4–18–10.
            
            
              
              x
              Repd. myself money lent to Wm. Graegg 30/.
            
            
              
              29.
              
              Pd. J. Walker’s Michael for 2 doz. chickens 7/6.
            
            
            
              
              Gave Jupiter to bear expences to Majr. Carr’s 1/10½.
            
            
              
              Repd. him money borrowed Apr. 3. 7½d.
            
            
              July
              1.
              
              Pd. Mrs. Taliaferro for knittg. 2 pr. stockings 10/.
            
            
              
              12.
              
              Pd. R. Anderson for earthen ware 2/6.
            
            
              
              15.
              
              Pd. old Toby for 1 doz. chickens 3/9.
            
            
              x
              16.
              
              Bot. of Myrtilla 7 pints clover seed at 7½d.
            
            
              
              Gave N. M.’s Tom (he is to bring clover seed for it) 1/3.
            
            
              
              x
              Bot. of Hercules 11 pints clover seed.
            
            
              
              x
              Bot. of Will 3 qts. clover seed.
            
            
              
              Mem. George Dudley began on Friday 14th. inst. about my bricks. I am to give him 3/ pr. 1000 for mouldg. and burning, and 4/ a week for diet.
            
            
              
              17.
              
              Pd. George Dudley 25/.
            
            
              
              W. Beck began to blow rocks for me.
            
            
              x
              19.
              
              Recd. of John Clarke money pd. treasurer 20/.
            
            
              
              Pd. at Tinsley’s for dinner 1/3.
            
            
              x
              20.
              
              Recd. of Wm. Waterson £19–10.
            
            
              
              22.
              
              Inclosed to John May for Summs. £12–13.
            
            
              
              23.
              
              Gave Will order on R. Harvie for 3/9.
            
            
              
              Pd. Patr. Morton for 5 days work 12/6.
            
            
              
              24.
              
              Mrs. Smith’s fellow began to work at 20/ pr. month.
            
            
              
              25.
              
              Gave Jupiter to pay Sall for eggs 3¾d.
            
            
              x
              29.
              
              Recd. of Wm. Waterson £20.
            
            
              
              30.
              
              Bot. of N. M.’s Tom 7 qts. clover seed.
            
            
              
              Assumed to pay J. Moore for T. Morgan 26/9.
            
            
              
              x
              Borrowed of J. Moore 1/3.
            
            
              
              Gave R. Jefferson 5/9.
            
            
            
              
              Gave Jupiter to bear expences to Fredg. 5/.
            
            
              
              Gave T. Randolph’s Lewis 7½d.
            
            
              
              Gave W. Beck to bear expences of messenger to Wmsburgh. 5/9.
            
            
              
              31.
              
              Gave J. Walker’s Michael 1/3.
            
            
              
              John Moore sent a fellow to assist in brick yard.
            
            
              
              Tobo. made at Moncello in 1768 = 9787  W. Hickman’s part (2¼ shares out of 12¾) =1727  my part 10½ shares8060℔
            
            
              
              Note I think another year I shall allow him but 2. shares. W. Mousley has but 1¾ shares when overlookg. 9 shares.
            
            
              Aug.
              5.
              
              Bot. of N. Meriwether’s Patrick 32 pints clover seed.
            
            
              
              Gave do. order on R. Harvie for 20/.
            
            
              
              Bot. of N. M.’s Abram. 15½ pints do., and gave order on Do. 9/9.
            
            
              
              of N. M.’s Tom 11½ pints, and order on do. for 14/9.
            
            
              
              of N. M.’s Anthony 21. pints and order on do. for 13/1½.
            
            
              
              of N. M.’s Diana 4. pints and order on do. for 2/6.
            
            
              
              of N. M.’s Billy 6 pints and order on do. for 3/9.
            
            
              
              of Chr. Clarke’s Peter 3½ pints and order on do. for 2/3.
            
            
              
              of Chr. Clarke’s Lucy 4½ pints and order on do. for 3/1½.
            
            
            
              
              7.
              
              Gave Phill to pay for corn & mendg. waggon on the road 5/9.
            
            
              x
              8.
              
              Bot. of Hercules l¾ ℔ wax, to give him 2/3.
            
            
              
              9.
              
              W. Beck quitted work in the evening.
            
            
              
              10.
              
              Pd. Richards for fiddlestrings 3/.
            
            
              
              x
              Borrowed of Joel Terril 7½d.
            
            
              
              Pd. R. Woods senr. obsolete demand 3/3.
            
            
              
              Pd. Mrs. Houseright for 2 bells 10/.
            
            
              
              Pd. John Henderson for tar 24/.
            
            
              
              Lent John Henderson 6/.
            
            
              
              Pd. W. Beck for W. McGehee for warrt. 1/3.
            
            
              
              ✓
              Pd. Giles Allegre for Mrs. Jefferson £4.
            
            
              
              11.
              
              Pd. at race at Charlottesve. 5/9..
            
            
              
              Lent Wm. Mitchell 5/9.
            
            
              
              Recd. of Wm. Mitchell 5/9.
            
            
              
              Gave in charity 20/.
            
            
              
              13.
              
              Pd. Hercules 13/9 in full.
            
            
              
              14.
              
              Bot. of Mrs. Wills’s Jack 1 qt. clover seed.
            
            
              
              15.
              
              Pd. at Mrs. Wallaces for entertt. 5/9.
            
            
              
              16.
              
              Lent David Frame 1/.
            
            
              
              18.
              
              Gaves James Ogilvie to buy me a set of chessmen 45/.
            
            
              
              Pd. R. Mclanahan for entertt. 4/4½.
            
            
              
              Pd. Sams. Matthews for entertt. 6/4½.
            
            
              Aug.
              18.
              
              Pd. T. Bowyer for entertt. £1–15–9.
            
            
              
              Pd. Sams. Matthews for entertt. 1/3.
            
            
              
              Lent Mr. Ogilvie 1/3.
            
            
              
              19.
              
              Pd. at W. Woods’s for entertt. 6d.
            
            
              
              Lent Mr. Ogilvie 6d.
            
            
              
              Delivd. George Dudley
            
            
              
                20 ells oznabrigs @ 14⅞d  =  £1–4–9½1 bushel salt3 25 galls. molasses @ 2/63–2–6cask for do.4–6£4–14–9½
            
            
              
              21.
              
              Gave T. Randolph’s Lewis 1/3.
            
            
              
              Gave express going to Wmsburgh. 1/3.
            
            
              
              22.
              
              W. Beck and Bart. Ford began to work in the evening.
            
            
              
              23.
              
              Pd. Wm. Howard for mendg. Mrs. Walker’s fan 2/6.
            
            
            
              
              ✓
              Pd. do. for Mrs. Jefferson 3/3.
            
            
              
              Inclosed J. May for Auditor’s clk. on acct. of Hugh Donaghe to whom I charge it 20/.
            
            
              
              Bot. of Mrs. Wills’s Jack 9 chickens for 2/9.
            
            
              
              24.
              
              Smith’s boy left off work (his month out).
            
            
              
              27.
              
              Pd. H. Mullins for Smith 20/.
            
            
              
              Bot. of Dr. Walker’s Will 4 qts. clover seed and gave order on R. Harvie for 5/.
            
            
              
              Do. of Dr. Walker’s Gilbert 9 pints and ½ and order on do. for 6/.
            
            
              
              Do. of do.’s Trim 1 qt. and order on do. for 1/3.
            
            
              
              Do. of N. M.’s Anthony 3 qts. and order on do. for 3/9.
            
            
              
              Do. of do.’s Paul 6. qts. and order on do. for 7/6.
            
            
              
              Do. of do.’s Patrick 3 qts. and order on do. for 3/9.
            
            
              
              28.
              
              Rd. Sorrels and another began to work @ 45/ pr. month each. They find themselves.
            
            
              
              29.
              
              Took 4 doz. & 4. bottles out of one of J. Smith’s hampers.
            
            
              
              30.
              
              Pd. Pet. Davie for 2 yds. ribbon 1/6.
            
            
              Aug.
              31.
              
              Pd. J. Walker’s Jamie 3/9 for 1 doz. chickens.
            
            
              
              Pd. Mrs. Wills’s Jack for grass seed & chickens 4/.
            
            
              
              Overpd. do. (for which he is to bring 6 chickens) 1/9.
            
            
              Sep.
              1.
              
              Bottles now in possn.
            
            
              
              
              
              grossdoz.bottles  6. with rum No. 2. for common use.4.with Lisbon wine for common use.1–0.empty in possn. of Mrs. Jefferson, of the old bottles.2–4 empty in my own possn. of old bottles.1–3 with Madeira.6–5 of Rum 1764.4–6 Cyder.1–4–4     –4–4 of those purchased of J. Smith taken out1Aug. 29.  +6purchased of J. Smith.7 gross in the whole.
            
            
              
              Note this day take out 1 doz.–2 bottles of J. Smith’s for small beer.
            
            
            
              
              Gathered for myself this year 8 qts. clover seed.
            
            
              
              Also 52 + 18 = 70. qts. goose grass seed.
            
            
              Sep.
              2.
              
              Took 5 doz. & 2. bottles being remr. of first of J. Smith’s hampers, so that this hamper had but 10. doz. 8. bottles which is 1 doz. 4 bottles too little.
            
            
              
              Pd. Sams. Matthews’s waggoner for bringing up 60 galls. rum 5/9 and am to pay 9/3 more.
            
            
              
              4.
              
              Pd. W. Beck 5/.
            
            
              
              8.
              
              Pd. Peter Davie for a clock 20/.
            
            
              
              12.
              
              Pd. Richard Sorrels 40/.
            
            
              
              Hired a boy of him @ 7/6 pr. week.
            
            
              
              13.
              
              Pd. Mr. Matthews’s Waggoner (Will) remr. for bringing up my rum 9/3.
            
            
              x
              14.
              
              Recd. of Geo. Holland by D. Carr balas. for waggong. 34/.
            
            
              x Sep.
              14.
              
              Recd. of Mr. Walker for declns. 4/.
            
            
              x
              15.
              
              Recd. of Wm. Waterson £13–18–6.
            
            
              
              17.
              
              Bot. of N. M.’s Tom 4½ pints clover seed & pd. him 2/9.
            
            
              
              20.
              
              My park on North side of mountain is in circumference 1850 yds.
            
            
              
              Cash in hand £11–5–10½ + a bad 40/ bill.
            
            
              
              21.
              
              Gave Jupiter to pay Gill for watermelon 7½d.
            
            
              
              x
              Recd. of  Coleman for bushel of corn 2/.
            
            
              
              Gave a woman to buy cakes 7½d.
            
            
              
              Gave woman to buy cakes 5/.
            
            
              
              Gave apprentice of Towzen the Smith 1/3.
            
            
              
              23.
              
              R. Sorrels is to mawl 8000 rails for me by Christmas at which time I am to pay him 20/ the thousand, he find himself every thing. They are to be all chesnut. W. Hickman is to judge if any are bad. Not to be counted till put up.
            
            
              
              24.
              
              Gave negro for watermelon 7½d.
            
            
              
              Bot. of N. M.’s Tom 4. pints clover seed.
            
            
              
              Gave do. order on R. Harvie for 2/6.
            
            
              
              ✓
              Pd. N. M.’s Anthony for D. Carr (for a broom) 2/6.
            
            
              
              Pd. Gill for a gourd 7½d.
            
            
            
              
              Bot. of N. M.’s Rob. Winter (by Patrick) 34½ pints clov. sd.
            
            
              
              Gave do. order on R. Harvie for goods 21/6.
            
            
              
              25.
              
              Opened J. Smith’s 2d. hamper which had 11 doz.–10 bott. + 1. broken, so was but one wanting.
            
            
              
              Opened a 3d. which had 11. doz. + 2. broken so that 10. were wanting.
            
            
              
              x
              Recd. of Wm. Waterson £2–10.
            
            
              
              26.
              
              Isaac Jackson began to work @ 10.£ pr. ann.
            
            
              
              29.
              
              Pd. a guide 3¾d.
            
            
              x
              29.
              
              Borrowed of J. Walker at Shelton’s muster 2/6.
            
            
              
              Pd. John Jones for bumbo 6/.
            
            
              
              Still owe him 3¾d for do.
            
            
              x
              30.
              
              Recd. of James Ogilvie 12/6.
            
            
              Sep.
              30.
              
              Lost shooting at Moon’s muster 2/6.
            
            
              
              Pd. at Moon’s muster for brandy 12/6.
            
            
              Octob.
              1.
              
              My dues in Fredville. this year £12–17–5.
            
            
              
              Pd. Mrs. Collins for work 5/.
            
            
              
              Pd. Richard Sorrels (4/ too much) £3.
            
            
              
              Repd. J. Walker 2/6.
            
            
              
              Pd. Mrs. Agey’s waggoner for bringg. cotton 4/.
            
            
              ✓
              2.
              
              Pd. Ben. Sneed for weaving for E. Jefferson 6/.
            
            
              
              Ben Sneed owes for a barrel of corn 10/ wh. is to be paid me by W. Beck. (Note W. Beck declines 
            
            
              
              On settlement with T. Morgan this day I am in advance for him out of this present year’s wages £2–13–9.
            
            
              
              Gave T. Morgan order on R. Harvie for goods £3. which advances for him £5–13–9.
            
            
              
              Hired Bart. Ford’s Phill for next year @ 10£. I am to clothe him.
            
            
              
              Bart. Ford has worked with me 22. days and I am to give him half of what I allow W. Beck.
            
            
              
              W. Beck has worked in the well 46 days. We are to settle the price.
            
            
              
              I am to pay W. Beck 27/ for two trips to Wmsburgh.
            
            
            
              
              W. Beck admits Ford’s order for 52/ so deduct that from his acct.
            
            
              
              3.
              
              Inclosed to J. Forsie for a pr. of cotton stockings (and delivered letter to J. Raglin) 10/.
            
            
              x
              4.
              
              Borrowed of Jupiter 1/3. Gave J. Bolling’s Sam 1/3.
            
            
              
              5.
              
              Pd. storage for glass at Richmd. 2/.
            
            
              
              Pd. at Vaughan’s for entertt. 5/10½.
            
            
              
              Pd. Vaughan for ferrymen 1/3.
            
            
              x Octob.
              5.
              
              Recd. of Neill Campbell £12–1–11½.
            
            
              
              6.
              
              Pd. ferriage at Davies’s 3/.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              7.
              
              Repd. Jupiter 1/3.
            
            
              
              Pd. Wm. Rind for T. Carr 2/6.
            
            
              
              Pd. at Coffee house 7½d.
            
            
              
              9.
              
              Pd. at S. O. for rights and pat. fees for George Dudley £2–15–4.
            
            
              
              Pd. do. for Alexr. White £3–1–2.
            
            
              
              Pd. Walthoe for do. for copy ord. conc. White v. Wood 10/6.
            
            
              
              Pd. at do. for David Frame (a 5/ bill of his being refused) 5/.
            
            
              
              Sent Holt for biscuit 1/3.
            
            
              x
              10.
              
              Recd. of H. McAlister ballas. remaining in his hands of cash sent him June 15. 23/9.
            
            
              
              11.
              
              Pd. Wm. Smith 20/.
            
            
              
              Pd.  Moody for oats 6/3.
            
            
              
              15.
              
              Gave taylor’s boy 1/3.
            
            
              
              17.
              
              Pd. Craig for mendg. microscope & perspect. glass 2/6.
            
            
              
              22.
              
              Delivd. Jas. Ogilvie £14–18 to buy articles for house &c. in England (Note I had delivered him one half Jo before, wch. wth. 3 other half Jos & a half guinea make £7–14–6 sterling, and £7–10 in paper = £6 sterl. make in the whole £13–14–6 sterl. = £17–3 currency.)
            
            
              x
              23.
              
              Recd. of Alexr. White right money &c. pd. fr. him £3–11–11.
            
            
              Octob.
              23.
              
              Pd. at Ayscough’s for dinner & club 5/9.
            
            
              
              Pd. Legerdemain man 2/6.
            
            
              
              Pd. at play house for punch 1/6.
            
            
            
              
              24.
              
              Gave an Indian 3¾d.
            
            
              
              26.
              
              Pd. Forts. Cydner for Mrs. Cooley’s estate 8/6.
            
            
              
              27.
              
              Gave J. Walker’s Michael 2/6.
            
            
              
              Pd. for seeing a tyger 1/3.
            
            
              
              Pd. George Webb for 6. barrels corn £3–6.
            
            
              
              28.
              
              Gave an Indian 3¾d.
            
            
              
              29.
              
              Pd. at Duncastle’s for entertt. 4/9.
            
            
              
              Gave Mrs. Chiswell to pay for cotton stockgs. 40/.
            
            
              
              30.
              
              Gave coachman 1/3.
            
            
              
              Pd. at Coffee h. 7½d.
            
            
              
              31.
              
              Pd. coach hire 1/.
            
            
              Nov.
              2.
              
              Pd. Godfrey for seeing legerdem. 2/6.
            
            
              
              4.
              
              Pd. at S. O. for taxes £53.
            
            
              
              4.
              
              Pd. ferriage at York 3/9.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              7.
              
              Gave servt. of J. Page senr. 1/3.
            
            
              
              Pd. ferriage at York 3/9.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              Pd. for seeing a great hog 1/3.
            
            
              
              Gave prisoners 1/3.
            
            
              
              9.
              
              Gave Jupiter to pay for pinching tongs 5/.
            
            
              
              10.
              
              Gave servt. at Capitol 1/3.
            
            
              
              11.
              
              Gave servt. of the Atty.’s 1/3.
            
            
              
              13.
              
              Pd. Caesar in York for shaving 9d.
            
            
              
              15.
              
              Pd. at Coffee house 7½d.
            
            
              
              Pd. at S. O. for taxes £6–17–6.
            
            
              
              16.
              
              Pd. coach hire 1/.
            
            
              Nov.
              20.
              
              Pd. at Coffee house 7½d.
            
            
              
              25.
              
              Pd. postage 7½d.
            
            
              
              Gave J. Page’s Noah 2/6.
            
            
              
              30.
              
              Pd. at Coffee house 7½d.
            
            
              Dec.
              2.
              
              Pd. order of Wm. Smith’s 20/.
            
            
              
              Lent John May 17/6.
            
            
              
              Pd. ferriage at York 5/.
            
            
              
              4.
              
              Pd. ferriage at York 5/.
            
            
            
              
              5.
              
              Pd. Mrs. Saunders for butter (an old debt) 5/.
            
            
              
              6.
              
              Pd. at Coffee house 1/3.
            
            
              
              7.
              
              Gave Jupiter to buy wig powder 1/3.
            
            
              
              9.
              
              Pd. ferriage & gave ferrymen at Davies’s 3/9.
            
            
              
              11.
              
              Gave B. Harrison’s watermen 1/3.
            
            
              
              Pd. ferriage at Davies’s 3/.
            
            
              
              12.
              
              Pd. W. Beck 20/.
            
            
              
              Gave Charlton’s apprentices 2/6.
            
            
              
              Gave Jupiter to pay for making towels 2/.
            
            
              
              13.
              
              I am to pay Singleton £3–11 for W. Beck.
            
            
              
              Pd. W. Beck 20/.
            
            
              
              Pd. Bucktrout in full 2/6.
            
            
              
              Pd. coach hire G. W.’s Ben. 1/3.
            
            
              
              16.
              
              Gave Jup. to pay Russell for 8 ℔ candles 10/.
            
            
              
              Gave Dan. Hutchins (master of the packet) to buy 10 ℔ of cotton W. Indian 20/.
            
            
              
              18.
              
              Pd. for apples 3¾d.
            
            
              x
              21.
              
              Borrowed of Jas. Lyle agent for N. Campbell £10.
            
            
              
              Became bound in bond of £500 sterl. as secur. for J. May as clk. of Botetourt.
            
            
              
              22.
              
              Directed treasurer to pay J. Robinson’s admrs. out of my burgesses wages £25.
            
            
              
              x
              Recd. residue therof burgesses wages £37–10.
            
            
              
              Pd. Nicholson the taylor £12.
            
            
              
              ✓
              Pd. admrs. of John Robinson £25 part of father’s debt.
            
            
              
              22.
              
              Pd. ferriage at York 5/.
            
            
              
              24.
              
              Gave Colo. Lewis’s George 2/6.
            
            
              
              Pd. ferriage at York 5/.
            
            
              
              x
              Recd. of Mrs. Chiswell overpd. for cotton stockgs. 15/.
            
            
              
              25.
              
              Pd. Rob. Nicholson £12.
            
            
              
              Pd. Mrs. Singleton £6–4.
            
            
              
              Still in her debt (£7–14–6).
            
            
              
              x
              Took of G. Twyman’s money to repay for book bot. 5/9.
            
            
              
              Pd. E. Charlton £10.
            
            
            
              
              Gave Mrs. Chiswell’s Tom.
            
            
              
              Pd. for biscuits 3¾d.
            
            
              
              Pd. Wm. Smith 20/.
            
            
              
              Pd. at Cole’s old ferriage acct. 2/.
            
            
              
              Pd. present ferriage &c. 4/6.
            
            
              
              26.
              
              Pd. entertt. at Cooley’s 3/.
            
            
              
              Pd. ferriage at Richmond 3/.
            
            
              
              29.
              
              Pd. smith at Warwick for mendg. chair 1/6.
            
            
              
              30.
              
              Pd. ferriage &c. at Goochld. C. house 1/9 ¾.
            
          
        